         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 1 of 100




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS




VICTIM RIGHTS LAW CENTER
115 Broad Street, 3rd Floor
Boston, MA 02110,

EQUAL RIGHTS ADVOCATES
1170 Market Street, Suite 700
San Francisco, CA 94102,

LEGAL VOICE
907 Pine Street, Suite 500
Seattle, WA 98101,                                  Case Number: ______
CHICAGO ALLIANCE AGAINST SEXUAL
EXPLOITATION
307 N. Michigan Ave., Suite 1818                    COMPLAINT FOR DECLARATORY
Chicago, IL 60601,                                  AND INJUNCTIVE RELIEF

                             Plaintiffs,
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education,
400 Maryland Avenue SW
Washington, DC 20202,

KENNETH L. MARCUS, in his official
capacity as Assistant Secretary for Civil Rights,
400 Maryland Avenue SW
Washington, DC 20202,

U.S. DEPARTMENT OF EDUCATION,
400 Maryland Avenue SW
Washington, DC 20202,

                             Defendants.
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 2 of 100




                                              INTRODUCTION

    1.   Plaintiffs Equal Rights Advocates, Victim Rights Law Center, Legal Voice, and Chicago

         Alliance Against Sexual Exploitation bring this action against Defendants U.S. Department

         of Education (“the Department” or “the Agency”), Secretary Elisabeth DeVos, and

         Assistant Secretary for Civil Rights Kenneth Marcus seeking vacatur of the Department’s

         final regulations implementing Title IX of the Education Amendments of 1972 (the “Final

         Rule”), as published in the Federal Register on May 19, 2020.1

    2.   The Final Rule will reverse decades of efforts by Congress, the Executive Branch, and state

         and local governments, to combat the effects of sex-based harassment2 on equal access to

         education. Without adequate justification or explanation, the Final Rule not only removes

         protections against sex-based harassment and imposes disproportionate burdens on

         survivors, but also reduces schools’ responsibility to respond to sex-based harassment—in

         some cases requiring schools not to respond at all. Furthermore, these changes are

         motivated by discriminatory sex-based stereotypes, in direct violation of Title IX’s

         mandate to prevent and remedy sex discrimination and the U.S. Constitution’s Equal

         Protection guarantee. The Final Rule should be declared invalid.

    3.   Over 45 years ago, Congress enacted Title IX, 20 U.S.C. § 1681, et seq., to prohibit

         discrimination on the basis of sex in education programs and activities receiving federal



1
  Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial
Assistance, 85 Fed. Reg. 30,026 (May 19, 2020).
2
  Unless otherwise stated, this Complaint uses the term “sex-based harassment” to refer to sexual harassment as well
as other forms of unwelcome sex-based conduct, such as dating violence, domestic violence, and stalking. Per the
Department’s 2001 Guidance, “sexual harassment” is defined as “unwelcome conduct of a sexual nature,” which
includes, but is not limited to, unwelcome physical, verbal or nonverbal conduct of a sexual nature, including sexual
advances, requests for sex, and other conduct of a sexual nature that targets someone because of their sex. 2001
Guidance at 2. See 66 Fed. Reg. 5512 (Jan. 19, 2001).




                                                          2
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 3 of 100




           financial assistance (“educational institutions” or “recipients”). As the primary federal

           agency that administratively enforces Title IX, the Department is “directed to effectuate”

           Title IX “by issuing rules, regulations, or orders of general applicability which shall be

           consistent with achievement of the objectives” of Title IX.3

    4.     This landmark civil rights law has helped fight sex discrimination and promote equal access

           to educational benefits, opportunities, and resources for all students, and especially girls

           and women, from the classroom to the playing field. Title IX’s protections against sex

           discrimination include protection against sex-based harassment.

    5.     Many students harmed by sex-based harassment suffer a loss of educational opportunity,

           often because their schools fail to respond appropriately. Although progress has been made

           by many institutions to address sex-based harassment, students are still victimized at high

           rates, reporting remains very low, and investigating lower still. With low reporting, few

           investigations, and inadequate—and sometimes harmful—responses by schools, students

           who experience sex-based harassment are more likely to drop out of school because they

           do not feel safe. Some are even punished for reporting the harassment or expelled for lower

           grades in the wake of their trauma.

    6.     In 1997, with the understanding that Title IX’s prohibition against sex discrimination is

           hollow if a student can be subjected to sex-based harassment with impunity, the

           Department issued its first guidance to educational institutions on the standards that govern

           their response to sex-based harassment. The Department stated that a school will be liable

           under Title IX if student-on-student sexual harassment creates a hostile educational


3
    20 U.S.C. § 1682.




                                                     3
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 4 of 100




         environment, the school knows or should have known of the harassment, and the school

         fails to take immediate and appropriate corrective action.4

    7.   In 1998 and 1999, the U.S. Supreme Court issued two decisions articulating stringent

         liability standards for private Title IX lawsuits seeking money damages regarding sex-

         based harassment.5 The Court, however, explained that even if a recipient’s actions in

         response to sex-based harassment do not meet the stringent standards for monetary liability

         in private Title IX lawsuits, the Department can administratively enforce Title IX against

         a recipient for failing to adequately address sex-based harassment as part of its “authority

         to promulgate and enforce requirements that effectuate the statute’s nondiscrimination

         mandate.”6

    8.   Subsequently, the Department carefully reviewed the Supreme Court’s decisions—in

         particular whether to apply the Court’s stringent standards to the Department’s

         administrative enforcement of Title IX. The Department underwent a notice and comment

         process before issuing revised guidance in 2001, ultimately deciding that “the

         administrative enforcement standards reflected in the 1997 guidance remain valid in [the

         Department’s Office for Civil Rights (“OCR”)] enforcement actions.”7

    9.   Through the 2001 Guidance and successive guidance materials, the Department has

         maintained these standards for its administrative enforcement of Title IX, reaffirming that

         Title IX prohibits sex-based harassment, which includes sexual harassment. The



4
  62 Fed. Reg. 12,034 (Mar. 13, 1997) (“1997 Guidance”).
5
  See Davis v. Monroe Cty Bd. of Educ., 526 U.S. 629 (1999); Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274
(1998).
6
  Gebser, 524 U.S. at 292.
7
  See U.S. Dep’t of Educ., Office for Civil Rights, Revised Sexual Harassment Guidance; Harassment of Students by
School Employees, Other Students, or Third Parties, at iv (2001) (“2001 Guidance”).



                                                       4
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 5 of 100




           Department has consistently defined sexual harassment as “unwelcome conduct of a sexual

           nature” and has consistently stated that a school violates Title IX if it “knew, or in the

           exercise of reasonable care should have known” about sex-based harassment of a student

           by another student, an employee, or a third party but failed to take “prompt and effective

           action to end the harassment, prevent it from recurring, and remedy its effects.”8

    10.    These guidance materials recognize that students who experience sex-based harassment

           suffer not only physically and emotionally, but also in their ability to participate in and

           benefit from educational opportunities. The Department’s longstanding guidance led to

           greater and more meaningful action by recipients to address sex-based harassment and

           support victims, an increase in reporting by victims to their schools and the Department,

           more transparency in how recipients responded, and greater accountability when

           institutions failed to comply with Title IX.

    11.    After extensive consultation with recipient schools across the country, the Department

           published a Dear Colleague Letter, a significant guidance document, in 2011, clarifying

           the obligations of schools to prevent and address sexual harassment and eliminate hostile

           environments that act as barriers to equal access to educational obligations.         The

           Department followed this Guidance with a series of Questions and Answers in 2014.

    12.    The Department’s reaffirmation of Title IX’s protections continued until September 2017,

           when it formally rescinded sexual violence guidance documents issued in 2011 and 2014—

           purportedly because they were issued without notice and comment—and issued policies




8
    See generally 2001 Guidance.



                                                     5
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 6 of 100




          and interim guidance to educational institutions that significantly weakened protections for

          victims of sex-based harassment.

    13.   Going even further, on November 29, 2018, the Department issued a Notice of Proposed

          Rulemaking (“Proposed Rule”) seeking to formally amend the rules implementing Title IX

          and departing from decades of Department guidance as to Title IX’s requirements.9 The

          Proposed Rule allowed—and, in some cases, required—schools to dismiss many reports

          of sex-based harassment and use unfair and retraumatizing procedures in investigations of

          sex-based harassment that are not required in investigations of other types of staff or

          student misconduct.

    14.   In just over two months, the Department received over 124,000 comments on the Proposed

          Rule—the overwhelming majority in opposition. Numerous commenters reiterated that

          sex-based harassment in education remains highly prevalent yet continues to be vastly

          underreported and under-investigated, and underscored that many victims are ignored or

          punished by their schools instead of receiving the help they need to ensure equal

          educational access. Many commenters, including Plaintiffs, expressed deep concern that

          the Proposed Rule would exacerbate these existing inequities and encourage a climate

          where significant sex-based harassment goes unchecked.

    15.   On May 19, 2020, in the midst of the emergency situation created by the COVID-19

          pandemic, the Department released its Final Rule, which contains additional harmful

          provisions not included in the Proposed Rule and is accompanied by a preamble of over

          2,000 pages containing confusing and unclear guidance. The Final Rule requires schools



9
 Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial
Assistance, 83 Fed. Reg. 61,462 (Nov. 29, 2018).



                                                       6
       Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 7 of 100




      to amend their policies and procedures as necessary to comply in less than 3 months, by

      August 14, 2020, at a time when schools and students are struggling to adapt to virtual

      teaching and learning.

16.   The Final Rule will worsen the devastating effects of sex-based harassment in schools, and

      will further prevent and discourage victims from reporting sex-based harassment because,

      among other things, it narrows the definition of sexual harassment to which schools may

      respond; constricts the universe of those school officials whose knowledge of harassment

      obligates the school to respond; and in numerous respects unfairly tilts the grievance

      processes against students who report sex-based harassment (“complainants”) and in favor

      of those who are reported harassers and assailants (“respondents”), which makes the

      process more intimidating and traumatizing for victims and puts in place new barriers to

      accurate fact-finding and adjudication of complaints.

17.   For example, the Final Rule (i) requires schools to dismiss all reports of sexual harassment

      that fall short of an inappropriately narrow definition; (ii) allows schools to ignore sex-

      based harassment unless there is actual knowledge of an incident by a preK-12 employee

      or by a narrow—and unclear—category of high-ranking employees in institutions of higher

      education; (iii) requires schools to dismiss reports of sex-based harassment that occur

      outside of a school’s narrowly-defined activity or program, even when perpetrated by a

      school employee or student; (iv) requires schools to dismiss complaints by victims who

      have transferred, graduated, or dropped out by the time they file a complaint, even if they

      were pushed out of school because of the harassment they faced; (v) allows schools to

      dismiss complaints at any time if the respondent is no longer a student or employee at the




                                               7
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 8 of 100




           school, even if an investigation is ongoing; and (vi) allows schools to unreasonably delay

           investigations.

     18.   The Final Rule also reduces the risk of liability for schools that fail to comply with Title

           IX. For example, contrary to longstanding Department policy, the Final Rule adopts for

           its administrative enforcement scheme the “deliberate indifference” standard, which has,

           until now, been used only in private litigation for monetary damages.                        Now, the

           Department will not consider a recipient to have violated Title IX unless its response to

           sex-based harassment, of which it has actual knowledge, is “clearly unreasonable in light

           of the known circumstances.”10 The Final Rule also prohibits schools from providing

           victims with supportive measures that might be considered “punitive” or “disciplinary” to

           the respondent, even if such measures are provided to victims of other types of student

           misconduct.

     19.   Although the Department has historically applied the same standard to harassment based

           on race, color, national origin, and disability,11 the Final Rule often requires schools to use

           a uniquely burdensome and unfair set of procedures in investigations of sex-based

           harassment that are not required in investigations of other types of staff or student

           misconduct, such as harassment on the basis of race or disability.

     20.   Further, the Department essentially requires schools to conduct mini-trials when they

           receive sex-based harassment complaints, but it arbitrarily picks and chooses which


10
  85 Fed. Reg. at 30, 574.
11
  Racial Incidents and Harassment Against Students at Educational Institutions, 59 Fed. Reg. 11,448, 11,450 (Mar.
10, 1994) (“1994 Racial Harassment Guidance”); U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague
Letter on Prohibited Disability Harassment (July 25, 2000) (“2000 Disability Harassment Guidance”),
https://www2.ed.gov/about/offices/list/ocr/docs/disabharassltr.html; see also U.S. Dep’t of Educ., Office for Civil
Rights, Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010) (“2010 Guidance”),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201010.html.



                                                         8
       Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 9 of 100




      elements of a trial a school may use. For example, the Final Rule (i) requires schools to

      presume that reported sex-based harassment did not occur, thereby favoring the

      respondent; (ii) removes all discretion from schools regarding whether to require parties

      and witnesses in higher education investigations to submit to direct cross-examination by

      the other party’s “advisor of choice,”; (iii) requires exclusion of all oral and written

      statements of a witness or party if the individual refuses to (or is unable to) answer a single

      question during cross-examination, while refusing to provide basic procedural protections

      to ensure that cross-examination questions are clear, have a proper foundation, and are not

      harassing; (iv) imposes unprecedentedly broad exclusionary rules for evidence where a

      witness does not testify at the live hearing, excluding video evidence, text messages, blog

      posts, police reports, medical reports and other highly relevant and reliable materials; (v)

      forces schools in certain circumstances to use the higher “clear and convincing” standard

      in investigations of sex-based harassment rather than the equitable “preponderance of the

      evidence” standard used in all civil rights cases; and (vi) allows schools to unnecessarily

      delay their Title IX investigation if there is a parallel criminal investigation.

21.   Contrary to the unequivocal purpose of Title IX, to prevent and redress sex-based

      discrimination in education, the Department’s Final Rule will significantly reduce the

      number of investigations of sex-based harassment that schools conduct. Although the

      Department trumpets that the Final Rule will save schools about $179 million each year by

      drastically reducing the number of sex-based harassment investigations that schools

      conduct, it acknowledges that the Department “does not have evidence to support the claim

      that the final regulations will have an effect on the underlying number of incidents of sexual

      harassment.” Thus, the Department admits the Final Rule will leave many victims of sex-



                                                 9
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 10 of 100




           based harassment without redress for the discrimination they face in their educational

           environment.12

     22.   Although the Department claims the net cost of the Final Rule will be $48.6 million to

           $62.2 million over the next ten years, the actual net cost will be much higher, given that

           the Department entirely failed to account for the tremendous costs of the Final Rule to

           students who experience sex-based harassment but will no longer be able to report it, obtain

           fair investigations and outcomes, and/or receive necessary remedies. This failure is

           particularly inexcusable given that the harms of sex discrimination are precisely those that

           Title IX seeks to prevent.

     23.   In recent years, institutions from workplaces to schools have recognized the need to address

           sex-based harassment before it escalates and leads to more harm for the victim and liability

           for the institution. Schools have invested in trainings and changed their policies to

           proactively prevent sex-based harassment and immediately take action to protect a

           student’s safety and ability to learn. The Final Rule turns this positive trend on its head,

           reversing decades of Title IX interpretation and progress made by schools. Instead, the

           Final Rule encourages—and in some instances, requires—schools to bury their heads in

           the sand in the face of sexual harassment and prevents schools from taking affirmative

           steps to prevent and address sexual harm.

     24.   For example, under the Final Rule, a teacher who observes an elementary school boy

           inappropriately touching a girl—as was the case in the Supreme Court’s landmark Title IX

           decision, Davis v. Monroe County Board of Education13—will not be permitted to take any



12
     85 Fed. Reg. at 30,539.
13
     526 U.S. 629 (1999).



                                                   10
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 11 of 100




      action that could be considered “disciplinary.” If the teacher wants to give the boy

      detention, or ask him to spend recess inside the classroom, the Final Rule will require a

      formal investigation lasting at least 20 days, and any questioning involved will require the

      students to either submit written follow-up questions to each other or participate in a live,

      trial-type adversarial hearing. Further, it is not even clear that such inappropriate touching

      will be actionable under the Final Rule, because it will not meet the definition of “sexual

      assault” unless it was done for the purpose of sexual gratification rather than some other

      purpose (such as bullying), and the touching alone may not meet the standard of being

      severe, pervasive, and objectively offensive enough to interfere with the child’s education.

      Even if the school concludes that the conduct constitutes sex-based harassment, and

      investigates it under the Final Rule, the boy will be presumed not responsible. And the

      girl, no matter her age, could be subject to live, direct cross-examination and will face

      procedural rules and standards that are more stringent, biased, and traumatizing than those

      her teacher would face if she were the one bringing a sex-based harassment complaint

      against another teacher.

25.   The standards set forth in the Final Rule do not apply to complaints or investigations of

      any other type of student or staff misconduct or any other type of discrimination. The

      Department’s decision to reverse decades of guidance and single out victims of sex-based

      harassment for uniquely burdensome and inequitable procedures relies on and reinforces

      the toxic sex stereotype and unfounded generalization that people who report sex-based

      harassment most often—women and girls—are uniquely less credible than people who

      report other types of wrongdoing. In fact, the rates of false reporting of sex-based




                                               11
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 12 of 100




           harassment are no greater than the rates for any other crimes.14 The statements and actions

           of the Department’s own leadership reveal this discriminatory viewpoint.

     26.   The Final Rule disproportionately and inappropriately burdens potential complainants at

           every stage of the Title IX complaint and investigation process such that the cumulative

           impact of the Final Rule will be a chilling effect on future complaints of sex-based

           harassment, in an environment where such harassment is already dramatically

           underreported.

     27.   The Final Rule violates the Administrative Procedure Act (“APA”) and the Equal

           Protection guarantee of the Fifth Amendment. First, the Final Rule is not in accordance

           with law because it eliminates protections for survivors of sex-based harassment and

           imposes procedural requirements that will chill reporting of harassment, contrary to Title

           IX’s animating purpose. Second, the Final Rule is arbitrary and capricious because the

           Department’s stated rationale for the Rule is contrary to the evidence before it and the

           Department failed to provide an adequate justification for departing from decades of

           consistent Department policy and importing private law standards into an administrative

           enforcement scheme. Third, the Final Rule exceeds the Department’s statutory jurisdiction

           because the Final Rule requires schools to implement policies that frustrate Title IX’s

           purpose, while the Department simultaneously attempts to abdicate its own enforcement

           responsibilities. Fourth, the Department violated the APA’s procedural requirements by

           including in the Final Rule provisions that were never submitted for public comment.


14
   David Lisak, et al., False Allegations of Sexual Assault: An Analysis of Ten Years of Reported Cases, Violence
Against Women (2010) (“Cumulatively, these findings contradict the still widely promulgated stereotype that false
rape allegations are a common occurrence.”); see Emily Moon, False Reports of Sexual Assault are Rare, But Why
Is There So Little Reliable Data About Them?, Pac. Standard (Oct. 5, 2018), https://psmag.com/news/false-reports-
of-sexual-assault-are-rare-but-why-is-there-so-little-reliable-data-about-them.



                                                       12
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 13 of 100




      Finally, the Final Rule’s removal of long-standing protections against sexual harassment

      and active obstruction of schools’ ability to address sex-based harassment are changes

      motivated by discriminatory sex-based stereotypes that violate the Equal Protection

      guarantee of the Fifth Amendment.

                              JURISDICTION AND VENUE

28.   This Court has jurisdiction over this action pursuant to 5 U.S.C. §§ 701-706 and 28 U.S.C.

      § 1331.

29.   Venue is proper under 28 U.S.C. § 1391 because Victim Rights Law Center, a plaintiff,

      resides in Boston, Massachusetts.

                                          PARTIES

30.   Plaintiff Victim Rights Law Center (“VRLC”) is a non-profit organization with locations

      in Oregon and Massachusetts dedicated solely to serving the legal needs of victims of rape

      and sexual violence. VRLC’s mission is to provide legal representation to such victims to

      help rebuild their lives and to promote a national movement committed to seeking justice

      for every victim.

31.   Plaintiff Equal Rights Advocates (“ERA”) is a national non-profit civil rights

      organization based in San Francisco, California. Founded in 1974, ERA is dedicated to

      protecting and expanding economic educational access and opportunities for women and

      girls.

32.   Plaintiff Legal Voice (“Legal Voice”) is a Seattle-based non-profit public interest

      organization dedicated to protecting the rights of women, girls, and LGBTQ people. Legal

      Voice’s work includes decades of advocacy to enact and enforce antidiscrimination laws

      and to eradicate sex-based discrimination in every area where it is present.




                                              13
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 14 of 100




     33.   Plaintiff Chicago Alliance Against Sexual Exploitation (“CAASE”) is a Chicago-based

           non-profit, public interest organization dedicated to addressing the culture, institutions, and

           individuals that perpetrate, profit from, or support sexual exploitation.

     34.   Defendant U.S. Department of Education (the “Department” or “Agency”) is a federal

           agency headquartered in Washington, D.C. The Department implements Title IX through

           issuing regulations and guidance documents and is tasked with administrative enforcement

           of Title IX, 20 U.S.C. § 1682. As a federal agency, the Department is subject to the

           requirements of the Administrative Procedure Act and the United States Constitution.

     35.   Defendant Elisabeth D. DeVos is the United States Secretary of Education. She is sued

           in her official capacity.

     36.   Defendant Kenneth L. Marcus is the Assistant Secretary for Civil Rights. He is sued in

           his official capacity.

                                            BACKGROUND

     Sex-Based Harassment in Schools Is Prevalent, Underreported, Under-Investigated, and
                             Impedes Equal Access to Education

     37.   Sex-based harassment, which includes sexual assault and other forms of sexual harassment,

           is widespread in schools across the country, including in institutions of higher education.

           Sex-based harassment affects all students, but disproportionately affects women, girls,

           LGBTQ students, and students with disabilities. A 2019 study found that about one in four

           women, 1 in 4 transgender or gender-nonconforming students, and 1 in 15 men experience

           sexual assault while in college.15 In 2014, the White House Task Force to Protect Students



15
  Ass’n of Am. Univ., Report on the AAU Campus Climate Survey on Sexual Assault and Misconduct, at ix (Oct.
15, 2019), https://www.aau.edu/key-issues/campus-climate-and-safety/aau-campus-climate-survey-2019.




                                                     14
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 15 of 100




           from Sexual Assault concluded: “More than 1 in 4 transgender students and more than 1

           in 3 of bisexual students experience sexual assault while in college.”16 Similarly, about 1

           in 3 college women and 1 in 6 college men are survivors of dating violence or domestic

           violence,17 and 1 in 6 women and 1 in 19 men have experienced stalking.18

     38.   Although sex-based harassment on college campuses is more widely acknowledged,

           students of all ages are impacted. A nationally representative survey of students in grades

           7 through 12 concluded that 56 percent of girls and 40 percent of boys surveyed

           experienced some form of sexual harassment in the 2011 school year (including online

           harassment), and the majority said that the experience had a negative effect on them.19

           More than 1 in 5 girls ages 14 to 18 are kissed or touched without their consent.20 In

           addition, individuals who experience sexual violence are at heightened risk of repeat sexual

           violence—children who experience sexual violence are nearly 14 times more likely to

           experience rape or attempted rape in their first year of college, according to the National

           Center for Victims of Crime.21




16
   Id.
17
   Knowledge Networks, 2011 College Dating Violence and Abuse Poll 15 (June 9, 2011),
http://www.loveisrespect.org/pdf/College_Dating_And_Abuse_Final_Study.pdf.
18
   Nat’l Center for Victims of Crime, Stalking Fact Sheet (2015), https://victimsofcrime.org/docs/default-
source/src/stalking-fact-sheet-2015_eng.pdf.
19
   Am. Ass’n of Univ. Women, Crossing the Line: Sexual Harassment at School 2 (2011),
https://www.aauw.org/app/uploads/2020/03/Crossing-the-Line-Sexual-Harassment-at-School.pdf.
20
   Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for: Girls Who Have Suffered Harassment and
Sexual Violence 1 (Apr. 2017) (“Let Her Learn: Sexual Harassment and Violence”),
https://nwlc.org/resources/stopping-school-pushout-for-girls-who-have-suffered-harassment-and-sexual-violence.
21
   Nat’l Center for Victims of Crime, Child Sexual Abuse Statistics (2011),
https://members.victimsofcrime.org/media/reporting-on-child-sexual-abuse/child-sexual-abuse-statistics.




                                                     15
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 16 of 100




     39.   Despite its prevalence, sex-based harassment is vastly underreported. For example, only

           about 12 percent of college survivors report sexual assault to their schools,22 and 2 percent

           of girls ages 14 to 18 who have been kissed or touched without their consent report the

           incident to their schools. 23

     40.   Even when students do come forward, schools often choose not to investigate their reports

           of sex-based harassment. For example, according to a 2014 Senate report, 21 percent of the

           largest private institutions of higher education conducted fewer investigations of sexual

           assault than reports received, with some of these schools receiving more than 7 times more

           reports than investigations.24

     41.   Even worse, schools often punish survivors when they come forward instead of helping

           them. For example, students who report sex-based harassment have been disciplined for

           allegedly “lying” about the incident or engaging in “consensual” sexual activity,25 for

           engaging in premarital sex,26 for defending themselves against their harassers,27 for missing

           school in the aftermath of harassment, or for merely talking about their assault with other


22
   Poll: One in 5 women say they have been sexually assaulted in college, Wash. Post (June 12, 2015),
https://www.washingtonpost.com/graphics/local/sexual-assault-poll.
23
   Let Her Learn: Sexual Harassment and Violence at 2.
24
   U.S. Senate Comm. On Homeland Sec. & Governmental Affairs, U.S. Senate Subcomm. On Fin. & Contracting
Oversight, Sexual Violence on Campus: How too many institutions of higher education are failing to protect
students 9 (July 9, 2014), https://www.hsdl.org/?view&did=755709.
25
   See, e.g., Brian Entin, Miami Gardens 9th-grader says she was raped by 3 boys in school bathroom, WSVN-TV
(Feb. 8, 2018), https://wsvn.com/news/local/miami-gardens-9th-grader-says-she-was-raped-by-3-boys-in-school-
bathroom; Nora Caplan-Bricker, “My School Punished Me”, Slate (Sept. 19, 2016), https://slate.com/human-
interest/2016/09/title-ix-sexual-assault-allegations-in-k-12-schools.html; Aviva Stahl, ‘This Is an Epidemic’: How
NYC Public Schools Punish Girls for Being Raped, Vice (June 8, 2016),
https://broadly.vice.com/en_us/article/59mz3x/this-is-an-epidemic-how-nyc-public-schools-punish-girls-for-being-
raped.
26
   Sarah Brown, BYU Is Under Fire, Again, for Punishing Sex-Assault Victims, Chronicle of Higher Educ. (Aug. 6,
2018), https://www.chronicle.com/article/BYU-Is-Under-Fire-Again-for/244164.
27
   NAACP Legal Defense and Educ. Fund, Inc. & Nat’l Women’s Law Ctr., Unlocking Opportunity for African
American Girls: A Call to Action for Educational Equity 25 (2014), https://nwlc.org/wp-
content/uploads/2015/08/unlocking_opportunity_for_african_american_girls_report.pdf.




                                                        16
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 17 of 100




           students in violation of a “gag order” or nondisclosure agreement imposed by their

           school.28 Students who report are also often pressured or forced to withdraw from school

           temporarily, transfer to another school, or enroll in an inferior or “alternative” education

           program that isolates them from their friends and from equal educational opportunities.

     42.   Schools are more likely to ignore, blame, and punish women and girls of color, especially

           Black women and girls, who report sex-based harassment, due to harmful race and sex

           stereotypes that label them as “promiscuous”29 and less deserving of protection and care.30

           Similarly, students who are pregnant or parenting are more likely to be blamed for sex-

           based harassment than their peers, due in part to the stereotype that they are more

           “promiscuous” because they have engaged in sexual intercourse in the past. LGBTQ

           students are less likely to be believed and more likely to be blamed due to stereotypes that

           they are “hypersexual” or bring the “attention” upon themselves.31 And students with

           disabilities are less likely to be believed because of stereotypes about people with

           disabilities being less credible32 and because they may have greater difficulty describing or




28
   See, e.g., Tyler Kingkade, When Colleges Threaten To Punish Students Who Report Sexual Violence, Huffington
Post (Sept. 9, 2015), https://www.huffingtonpost.com/entry/sexual-assault-victims-
punishment_us_55ada33de4b0caf721b3b61c.
29
   E.g., Nancy Chi Cantalupo, And Even More of Us Are Brave: Intersectionality & Sexual Harassment of Women
Students of Color, 42 Harv. J.L. & Gender 1, 16, 24-29 (Winter 2018).
30
   Georgetown Law Center on Poverty and Inequality, Girlhood Interrupted: The Erasure of Black Girls’
Childhood, 1 (2018), https://www.law.georgetown.edu/poverty-inequality-center/wp-
content/uploads/sites/14/2017/08/girlhood-interrupted.pdf.
31
   See, e.g., Gillian R. Chadwick, Reorienting the Rules of Evidence, 39 Cardozo L. Rev. 2115, 2118 (2018),
http://cardozolawreview.com/heterosexism-rules-evidence; Laura Dorwart, The Hidden #MeToo Epidemic: Sexual
Assault Against Bisexual Women, Medium (Dec. 3, 2017), https://medium.com/@lauramdorwart/the-hidden-metoo-
epidemic-sexual-assault-against-bisexual-women-95fe76c3330a.
32
   The Arc, People with Intellectual Disabilities and Sexual Violence 2 (Mar. 2011),
https://www.thearc.org/document.doc?id=3657.




                                                      17
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 18 of 100




           communicating the harassment they experienced, particularly if they have a cognitive or

           developmental disability.33

     43.   Sex-based harassment harms students physically, psychologically, and academically.

           Sexual assault survivors, for example, are three times more likely to suffer from depression,

           six times more likely to have Post Traumatic Stress Disorder, thirteen times more likely to

           abuse alcohol, twenty-six times more likely to abuse drugs, and four times more likely to

           contemplate suicide.34

     44.   Research shows that the effects of sex-based harassment in school have long-lasting

           consequences. For example, sexually victimized students are more likely to drop classes,

           change residences, and have lower GPAs, which negatively affects professional success

           and earning potential.35 As a result, students who suffer sex-based harassment are deprived

           of equal access to an education.

                                    Statutory and Regulatory History

     45.   In recognition of the fact that “sex discrimination reaches into all facets of education,”

           Congress passed Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, which

           prohibits discrimination on the basis of sex under any federally funded education program

           or activity.36 It is well-settled law that Title IX requires schools to address and remediate




33
   See Nat’l Inst. of Justice, Examining Criminal Justice Responses to and Help-Seeking Patterns of Sexual Violence
Survivors with Disabilities 11, 14-15 (2016), https://www.nij.gov/topics/crime/rape-sexual-
violence/Pages/challenges-facing-sexual-assault-survivors-with-disabilities.aspx.
34
   Feminist Majority Foundation, Fast facts - Sexual violence on campus (2018), http://feministcampus.org/wp-
content/uploads/2018/11/Fast-Facts.pdf.
35
   Cari Simon, “On top of everything else, sexual assault hurts the survivors’ grades”
https://www.washingtonpost.com/posteverything/wp/2014/08/06/after-a-sexual-assault-survivors-gpas-plummet-
this-is-a-bigger-problem-than-you-think/
36
   118 Cong. Rec. 5804 (1972) (remarks of Sen. Bayh).




                                                        18
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 19 of 100




           sex-based harassment.37 When a recipient institution fails to comply with Title IX or take

           action to remedy its non-compliance, it can be subject to a range of enforcement actions by

           the Department, including the loss of federal funding.38

     46.   In 1975, the Department’s predecessor first promulgated regulations to effectuate Title

           IX.39 As amended, the 1975 Regulations remain in effect today.40 The regulations

           incorporate Title IX’s nondiscrimination mandate, identify specific actions that constitute

           discrimination, and require assurances from recipients of federal financial assistance that

           their programs and activities comply with regulatory requirements.41                        Educational

           institutions that have discriminated on the basis of sex must “take such remedial action as

           the Assistant Secretary [for Civil Rights] deems necessary to overcome the effects of such

           discrimination.”42

     47.   The 1975 Regulations require that educational institutions “adopt and publish grievance

           procedures providing for prompt and equitable resolution” of student and employee

           complaints of sex discrimination, including sex-based harassment.43 Such grievance

           procedures are designed to facilitate the reporting and resolution of sex discrimination

           complaints to prevent and remedy hostile educational environments.

     48.   Further, each educational institution is required to “designate at least one employee”—

           commonly known as a Title IX coordinator—“to coordinate its efforts to comply with and



37
   See, e.g., Franklin v. Gwinnett Cty. Pub. Schs., 503 U.S. 60, 75 (1992) (citing Meritor Sav. Bank, FSB v. Vinson,
477 U.S. 57, 64 (1986)).
38
   20 U.S.C. § 1682.
39
   See 40 Fed. Reg. 24, 128 (June 4, 1975).
40
   See 34 C.F.R. pt. 106.
41
   See id. §§ 106.31(a), 106.31(b), 106.4(a).
42
   Id. § 106.3(a).
43
   Id. § 106.8(c).




                                                         19
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 20 of 100




           carry out its responsibilities under [Title IX],” including any investigation of any complaint

           of sex discrimination, including sex-based harassment.44

     49.   In addition to promulgating Title IX’s implementing regulations, the Department has

           issued a series of guidance documents that explain educational institutions’ obligations

           under Title IX.

     50.   The first of such guidance documents about educational institutions’ obligations to address

           sex-based harassment was published in 1997 after a public notice-and-comment period and

           “extensive consultation with interested parties, [including] students, teachers, school

           administrators, and researchers.”45 The 1997 Guidance explains the standards used by

           OCR to investigate student complaints of schools’ inadequate responses to sex-based

           harassment perpetuated by school employees, other students (peers), or third parties.

     51.   The 1997 Guidance informed schools how to address sex-based harassment in educational

           settings, and advised schools of their responsibility to adopt and publish grievance

           procedures providing for prompt and equitable resolution of sex discrimination complaints

           and also to disseminate a policy against sex discrimination.46

     52.   The 1997 Guidance encouraged a school to take “interim measures” during the

           investigation of a complaint, such as placing the involved students in separate classrooms

           or employing alternative housing arrangements. The 1997 Guidance instructed a school to

           put in place “responsive measures” after a finding of responsibility to “minimize, as much

           as possible, the burden” on the complainant.47 If the school determined that sex-based


44
   Id. § 106.8(a).
45
   61 Fed. Reg. 42,728 (Aug. 16, 1996), 61 Fed. Reg. 52,172 (Oct. 4, 1996), and 62 Fed. Reg. 12,034, 12,035 (Mar.
13, 1997) ( “1997 Guidance”).
46
   62 Fed. Reg. at 12,040.
47
   Id. at 12,034.



                                                       20
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 21 of 100




           harassment did occur, the 1997 Guidance explained that schools may be “required to

           provide . . . other services to the [complainant] if necessary to address the effects of the

           harassment on the student,” such as grade changes, tutoring, tuition adjustments, and

           reimbursement for professional counseling.48

     53.   The Department issued revisions to the 1997 Guidance in 2001 after the Supreme Court

           issued two decisions articulating stringent liability standards for private Title IX sexual

           harassment cases seeking money damages. The 2001 Guidance explained that the liability

           standards articulated by the Supreme Court in those cases—that in order to recover money

           damages in a private Title IX lawsuit challenging sexual abuse by a teacher or student, a

           plaintiff must show that an appropriate official had actual notice of the abuse and that the

           school was deliberately indifferent to it—did not change the Department’s administrative

           enforcement standards.49 Indeed, in setting the high standard for money damages, the

           Court highlighted the important difference between a private suit for damages and the

           Department’s administrative regulatory scheme of achieving voluntary compliance by

           schools.

     54.   After careful review of the implications of those decisions, including undergoing a notice

           and comment process before finalizing the Guidance in 2001, the Department decided to

           maintain the 1997 Guidance standards requiring schools to take prompt and effective action

           calculated to end sexual harassment, prevent its recurrence, and remedy its effects.50 In the

           2001 Guidance, the Department explained that the “liability standards established in those

           cases are limited to private actions for monetary damages” because the Supreme Court was


48
   Id.
49
   See 2001 Guidance at iii–vi.
50
   Id.



                                                    21
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 22 of 100




           concerned about “the possibility of a money damages award against a school for

           harassment about which it had not known,” which it contrasted against the administrative

           enforcement process that “requires enforcement agencies such as [the Department’s Office

           for Civil Rights] to make schools aware of potential Title IX violations and to seek

           voluntary corrective action before pursuing fund termination.”51 In fact, individual and

           institutional commenters “uniformly agreed” with this distinction between administrative

           enforcement and private litigation.52

     55.   The 2001 Guidance reaffirmed and reiterated many of the principles set forth in the 1997

           Guidance, such as the requirement that educational institutions publish grievance

           procedures; disseminate a policy against sex discrimination; implement interim and

           responsive measures; and resolve complaints promptly and equitably.53

     56.   The 2001 Guidance stated that schools had notice of sex-based harassment against a student

           and were therefore responsible for addressing it if “a responsible employee ‘knew, or in

           the exercise of reasonable care should have known,’ about the harassment.” A “responsible

           employee” was broadly defined to “include any employee who has the authority to take

           action to redress the harassment, who has the duty to report to appropriate school officials

           sexual harassment or any other misconduct by students or employees, or an individual who

           a student could reasonably believe has this authority or responsibility.”54

     57.   The 2001 Guidance stated that schools were also responsible for addressing sex-based

           harassment against a student if an employee who is acting (or who reasonably appears to



51
   Id. at iii–iv.
52
   Id. at ii, iv.
53
   Id. at 14.
54
   Id. at 13.



                                                    22
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 23 of 100




           be acting) “in the context of carrying out their day-to-day job responsibilities” to provide

           aid, benefits, and services to students engages in sex-based harassment, and the harassment

           “denies or limits a student’s ability to participate in or benefit from a school program on

           the basis of sex.” The Department clarified that schools were liable for addressing this

           type of employee-on-student misconduct “whether or not the recipient ha[d] ‘notice’ of the

           harassment.”55     The Department assured recipients that under its administrative

           enforcement procedures, “recipients always receive notice and the opportunity to take

           appropriate corrective action before any finding of violation of possible loss of federal

           funds.”56

     58.   The 2001 Guidance reiterated the 1997 Guidance’s requirement that once on notice of

           harassment, a school was required to take immediate and appropriate steps to investigate,

           and then take prompt and effective steps reasonably calculated to end any harassment,

           eliminate a hostile environment if one has been created, and prevent harassment from

           occurring again.

     59.   Additionally, the 2001 Guidance noted that both employees and students of public schools

           and universities are entitled to certain constitutional due process protections, and that the

           rights established under Title IX must be interpreted consistently with any such due process

           protections. The 2001 Guidance instructed, however, that recipients should ensure that

           “steps to accord due process rights do not restrict or unnecessarily delay the protections

           provided by Title IX to the complainant.”57



55
   Id. at vi, 10.
56
   Id.
57
   Id. at 22.




                                                    23
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 24 of 100




     60.   The standards for sex-based harassment set forth in the 2001 Guidance were consistent

           with the Department’s 1994 guidance on harassment based on race, color, and national

           origin, and its 2000 guidance on disability harassment.58

     61.   Both the 1997 Guidance and 2001 Guidance were reaffirmed, elaborated upon, and

           clarified through the Department’s 2011 Dear Colleague Letter on Sexual Violence and a

           series of Questions and Answers issued in 2014.59 These documents provided additional

           details and examples to help schools comply with their Title IX obligations when

           responding to sexual violence, including clarifying that schools were required to respond

           to a hostile educational environment caused by off-campus incidents. The 2011 and 2014

           Guidances explained that schools must use a “preponderance of the evidence” standard—

           i.e., “more likely than not”—to decide whether sex-based harassment occurred.60 This

           clarification was consistent with the Department’s policy of requiring schools to use the

           preponderance standard in Title IX investigations since as early as 1995 and throughout

           both Republican and Democratic administrations.61 The Department itself uses the




58
   See generally 1994 Racial Harassment Guidance; 2000 Disability Harassment Guidance.
59
   U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter (Apr. 4, 2011) (“2011 Guidance”),
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf; U.S. Dep’t of Educ., Office for Civil Rights,
Questions and Answers on Title IX and Sexual Violence (2014) (“2014 Guidance”),
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.
60
   2014 Guidance at 13, 26; 2011 Guidance at 10-11.
61
   See, e.g., U.S. Dep’t of Educ., Office for Civil Rights, Letter from Howard Kallem, Chief Attorney, D.C.
Enforcement Office, to Jane E. Genster, Vice President and General Counsel, Georgetown University (Oct. 16,
2003) (“2003 OCR Letter to Georgetown University”), http://www.ncherm.org/documents/202-
GeorgetownUniversity--110302017Genster.pdf (“in order for a recipient’s sexual harassment grievance procedures
to be consistent with Title IX standards, the recipient must … us[e] a preponderance of the evidence standard”); U.S.
Dep’t of Educ., Office for Civil Rights, Letter from Gary Jackson, Regional Civil Rights Director, Region X, to Jane
Jervis, President, The Evergreen State College (Apr. 4, 1995) (“1995 OCR letter to Evergreen College”),
http://www2.ed.gov/policy/gen/leg/foia/misc-docs/ed_ehd_1995.pdf (explaining that Evergreen College’s use of the
clear and convincing standard “adhere[d] to a heavier burden of proof than that which is required under Title IX”
and that the College was “not in compliance with Title IX.”).




                                                         24
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 25 of 100




           preponderance of the evidence standard in its own investigations of schools’ responses to

           complaints of discrimination based on race, color, national origin, sex and disability.62

     62.   The 2014 Guidance also required institutions to take interim measures that minimized the

           burden on complainants while an investigation is pending in order “to ensure equal access

           to its education programs and activities and protect the complainant as necessary.”63

     63.   Both the 1997 Guidance and 2001 Guidance were also reaffirmed through the

           Department’s 2010 Guidance on bullying and harassment, which applied the same

           standards to harassment based on race, color, national origin, sex, and disability.64

     64.   Title IX is not the only law that governs sexual violence and other forms of sex-based

           harassment in schools. In 2013, Congress passed the Campus Sexual Violence Elimination

           Act (“Campus SaVE”) as an amendment to the Jeanne Clery Disclosure of Campus

           Security Policy and Campus Crime Statistics Act (“Clery Act”), with implementing

           regulations that took effect on July 1, 2015. Under Campus SaVE, Congress better aligned

           the Clery Act with Title IX by taking a survivor-centered approach to addressing sexual

           assault, domestic violence, dating violence, and stalking by mandating that investigations

           and conduct hearings are to “promote victim safety and increase accountability.”65 The

           Clery Act encoded significant provisions of the 2011 Dear Colleague Letter.




62
   U.S. Dep’t of Educ., Office for Civil Rights, Case Processing Manual (Nov. 18, 2018) at 17,
https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf.
63
   2014 Guidance at 32–33; 2011 Guidance at 15–16.
64
   2010 Guidance.
65
   Campus Sexual Violence, Domestic Violence, Dating Violence and Stalking Education and Prevention, Pub. L.
No. 113-4 § 304, 127 Stat. 90 (2013).



                                                      25
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 26 of 100




                          The Trump Administration’s Changes to Title IX

     65.   Following his inauguration, President Trump nominated Secretary DeVos to lead the

           Department of Education.

     66.   To understand the confounding and unlawful provisions in the Final Rule, it is important

           context to note the longstanding stated views of the Trump Administration on the issue of

           sexual violence. President Trump and other relevant Trump Administration officials have

           repeatedly discounted the societal costs of sexual violence, have demeaned and even

           threatened survivors who have come forward, and have argued that the current system for

           responding to sexual violence is unfair to those named as harassers and assailants.

     67.   President Trump’s actions and statements reveal his discriminatory and stereotyped views

           of women, and a pattern of discounting the veracity of allegations of women even in the

           face of strong evidentiary support. Then-candidate Trump dismissed the numerous women

           who reported being sexually harassed or assaulted by him as “phony accusers” who made

           such reports to get “some free fame.” This discriminatory and stereotyped view of women

           and girls has become formal White House policy, as the White House Press Secretary has

           asserted in an official statement that at least 16 women who reported being sexually

           harassed by the President were lying.66

     68.   In questioning the veracity of allegations of violence against women, President Trump

           purports to appeal to his own notions of “due process.” For example, following allegations

           supported by photographic evidence that a White House aide had engaged in domestic

           violence, he lashed out: “People’s lives are being shattered and destroyed by a mere


66
  John Wagner, All of the Women Who Have Accused Trump of Sexual Harassment Are Lying, the White House
Says, Wash. Post, Oct. 27, 2017, https://www.washingtonpost.com/news/post-politics/wp/2017/10/27/all-of-the-
women-who-have-accused-trump-of-sexual-harassment-are-lying-the-white-house-says.



                                                      26
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 27 of 100




           allegation. Some are true and some are false. Some are old and some are new. There is no

           recovery for someone falsely accused - life and career are gone. Is there no such thing any

           longer as Due Process?”67

     69.   Secretary DeVos has repeatedly criticized the protections that Title IX affords to women

           and other survivors of sex-based harassment, at times appealing to equally misplaced

           notions of due process and unfairness. Importantly, Secretary DeVos conflates the

           criminal justice system’s due process protections with fair and equitable procedures

           afforded students in school sex-based harassment disciplinary proceedings. These

           procedures are required to be impartial and equitable under the Campus SaVE Act already

           as a matter of federal law.

     70.   Secretary DeVos’s criticism appears to be based on discriminatory stereotypes and

           unfounded generalizations about female college students in general and female victims of

           sexual violence in particular.

              a. For example, in September 2017, Secretary DeVos gave a speech on campus sex-

                  based harassment at George Mason University. In her remarks, she cited a number

                  of misleading and/or untrue anecdotes to prop her unsupported claim that male

                  respondents in sexual violence investigations are often treated unfairly by their

                  schools. Secretary DeVos also mischaracterized the 2011 and 2014 Guidances as

                  being responsible for schools treating respondents unfairly, when in fact it was

                  some schools’ failure to follow the previous guidances that resulted in unfair

                  treatment of respondents.



67
  Donald J. Trump (@realDonaldTrump), Twitter (Feb 10, 2018),
https://twitter.com/realDonaldTrump/status/962348831789797381?s=20.



                                                    27
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 28 of 100




              b. Secretary DeVos’s September 2017 speech presented as equally problematic the

                  harm faced by sexual violence survivors and the harm faced by individuals who

                  have been falsely accused, despite a lack of evidence that the latter is anything other

                  than a rare occurrence, unlike the former.68 Rather than recognizing that false

                  accusations are rare,69 Secretary DeVos presented the problem of false accusations

                  as rampant.

              c. Secretary DeVos also asserted that the loss of due process protections for

                  respondents is a widespread problem on school campuses, claiming “the system

                  established by the prior administration” was responsible for creating “victims of a

                  lack of due process,”70 despite the fact that the 2011 and 2014 Guidances expressly

                  recognized that schools must protect due process rights.71

              d. Secretary DeVos expressed doubt about the seriousness of sexual harassment

                  claims, saying, “[I]f everything is harassment, then nothing is.”72 This statement,

                  among other things, minimizes the full range of sex-based harassment and its

                  impact on women and girls, including deprivation of their access to education.

     71.   Other politically appointed Department of Education officials have expressed similar

           doubts about the veracity of sex-based harassment claims. For example, the Department’s

           previous Acting Assistant Secretary for Civil Rights, Candice Jackson, publicly stated that


68
   See Elisabeth DeVos, Sec’y of the U.S. Dep’t of Educ., Remarks on Title IX Enforcement at George Mason
University (Sept. 7, 2017), https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-
enforcement (“DeVos Remarks”).
69
   David Lisak, et al., False Allegations of Sexual Assault: An Analysis of Ten Years of Reported Cases, VIOLENCE
AGAINST WOMEN (2010) (“Cumulatively, these findings contradict the still widely promulgated stereotype that false
rape allegations are a common occurrence.”).
70
   Id.
71
   Id.; 2014 Guidance at 13; 2011 Guidance at 12.
72
   Id.




                                                       28
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 29 of 100




           for most sexual assault investigations, there is “not even an accusation that these accused

           students overrode the will of a young woman.” She further stated that “the accusations—

           90% of them fall into the category of ‘we were both drunk,’ ‘we broke up, and six months

           later I found myself under a Title IX investigation because she just decided that our last

           sleeping together was not quite right.’”73

     72.   These comments reflect regressive and discriminatory sex stereotypes of women and girls

           who report sex-based harassment as vengeful or deceitful.

     73.   In 2017, the Department, under DeVos’s leadership, issued an updated Dear Colleague

           Letter rescinding the 2011 and 2014 Guidance and weakening protections for students who

           experience sex-based harassment.74

                                          THE FINAL RULE

     74.   The Department published a Notice of Proposed Rulemaking in the Federal Register on

           November 29, 2018, seeking to formalize many of the changes in the 2017 Guidance and

           otherwise erode Title IX’s protections.75

     75.   The Department claimed that the Proposed Rule was intended to and would reduce the

           number of Title IX investigations conducted by schools and accordingly would save

           schools $99.2 million each year through that reduction.76 Yet the Proposed Rule failed to

           explain why it was reasonable to seek to reduce the number of investigations of sex-based



73
   Erica L. Green and Sheryl Gay Stolberg, Campus Rape Policies Get a New Look as The Accused Get DeVos’ Ear,
N.Y. Times (July 12, 2017), https://www.nytimes.com/2017/07/12/us/politics/campus-rape-betsy-devos-title-iv-
education-trump-candice-jackson.html.
74
   U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter (Sept. 22, 2017),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf (“2017 Guidance”).
75
   Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial
Assistance, 83 Fed. Reg. 61,462 (Nov. 29, 2018) (the “Proposed Rule”).
76
   Id. at 61,490.




                                                     29
           Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 30 of 100




           harassment given that Title IX requires schools to address this form of sex discrimination

           and given that it is so prevalent, underreported, and under-investigated.

     76.   The Department also estimated that the Proposed Rule would result in total net savings to

           schools of $286.4 million to $367.7 million over the next 10 years.77 But that net savings

           estimate failed to take any account whatsoever of the costs the Proposed Rule would

           impose on victims and survivors or on schools.

     77.   The Department received over 124,000 comments on the Proposed Rule, including

           comments from states, schools, public interest organizations, educators, and individual

           citizens. The overwhelming majority of all comments opposed the Proposed Rule.

     78.   In particular, stakeholders—including students, education associations and institutions,

           legal experts, trauma experts, civil rights advocates, and government officials—voiced

           their opposition to some or all of the Proposed Rule, including:

              a. Students, including: student survivors,78 fraternity and sorority members,79 and

                  student body presidents at 76 colleges and universities in 32 states;80




77
   Id. at 61,463, 61,484.
78
   See Letter from Know Your IX to Kenneth Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ., (Jan. 30, 2019),
https://actionnetwork.org/user_files/user_files/000/029/219/original/Know_Your_IX_Comment_on_Proposed_Title
_IX_Rule_(1).pdf; Letter from End Rape on Campus to Kenneth Marcus, Ass’t Sec’y for Civil Rights, Dep’t of
Educ. (Jan. 30, 2019), https://nwlc.org/wp-content/uploads/2019/02/NWLC-Title-IX-NPRM-Comment.pdf.
79
   Letter from Asa Jungreis, President, Alpha Epsilon Pi Fraternity, University of California, Davis to Dep’t of Educ.
(Jan. 28, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-11081; Letter from A Sorority at
the University of California Davis to Dep’t of Educ. (Jan. 29, 2019), https://www.regulations.gov/document?D=ED-
2018-OCR-0064-11790.
80
   Letter from 76 College and University Student Body Presidents to Betsy DeVos, Sec’y, Dep’t of Educ., at 1 (Jan.
30, 2019),
https://assu.stanford.edu/sites/g/files/sbiybj6236/f/student_body_presidents_comment_on_title_ix_proposal_1.pdf.




                                                         30
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 31 of 100




             b. Education associations, including: the American Federation of Teachers;81

                 American       Council      on    Education;82       Association      for    Student     Conduct

                 Administration;83 Association of American Universities;84 Association of Title IX

                 Administrators;85 International Association of Campus Law Enforcement

                 Administrators;86 National Association of Secondary School Principals;87 National

                 Education Association;88 AASA (The School Superintendents Association);89

             c. Nineteen state attorneys general;90

             d. School systems and individual educational institutions, including: the Association

                 of Independent Colleges and Universities in Massachusetts;91 Berkeley Unified


81
   Letter from American Federation of Teachers to Brittany Bull, Dep’t of Educ. (Jan. 30, 2019),
https://www.regulations.gov/document?D=ED-2018-OCR-0064-9123.
82
   Letter from American Council on Education on behalf of 61 Higher Education Associations to Betsy DeVos,
Sec’y, Dept. of Educ., at 16 (Jan. 30, 2019), https://www.acenet.edu/Documents/Comments-to-Education-
Department-on-Proposed-Rule-Amending-Title-IX-Regulations.pdf.
83
   Letter from Five Student Affairs Associations to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ.,
at 7 (Jan. 29, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-11689.
84
   Letter from Association of American Universities to Brittany Bull, Dep’t of Educ. (Jan. 24, 2019),
https://www.aau.edu/sites/default/files/AAU-Files/Key-Issues/Higher-Education-Regulation/AAU-Title-IX-
Comments-1-24-19.pdf.
85
   Letter from Association of Title IX Administrators to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 28, 2019),
https://cdn.atixa.org/website-media/o_atixa/wp-content/uploads/2012/01/18120231/ATIXA-NPRM-Comments-
Final.pdf.
86
   Letter from Int’l Ass’n of Campus Law Enforcement Administrators to Betsy DeVos, Sec’y, Dep’t of Educ., at 4
(Jan. 28, 2019) (“International Association of Campus Law Enforcement Administrators’ Comment”),
https://www.regulations.gov/document?D=ED-2018-OCR-0064-10515.
87
   Letter from The National Association of Secondary School Principals to Kenneth L. Marcus, Ass’t Sec’y for Civil
Rights, Dep’t of Educ., (Jan. 17, 2019), https://www.nassp.org/wordpress/wp-
content/uploads/2019/01/NASSP_Title_IX_Comments_-_1.17.19_V2.pdf.
88
   Letter from National Education Association to Brittany Bull, Dep’t of Educ., at 9 (Jan. 30, 2019) (“Letter from
Nat’l Educ. Ass’n”), http://www.nea.org/assets/docs/NEA%20Comment%20Letter%20RE%20ED-2018-OCR-
0064.pdf.
89
   Letter from The School Superintendents Association to Betsy DeVos, Sec’y, Dep’t of Educ., at 5 (Jan. 22, 2019)
(“Letter from School Superintendents”),
https://aasa.org/uploadedFiles/AASA_Blog(1)/AASA%20Title%20IX%20Comments%20Final.pdf.
90
   Letter from 20 Attorneys General to Betsy DeVos, Sec’y, Dep’t of Educ., (July 19,
2017), https://www.attorneygeneral.gov/taking-action/press-releases/20-ags-call-on-secretary-devos-to-maintain-
protections-for-survivors-of-campus-sexual-assault.
91
   Letter from Ass’n of Indep. Coll. and Univ. in Mass. to Betsy DeVos, Sec’y, Dep’t of Educ., (Jan. 23, 2019),23,
2019) (“Letter from 55 Massachusetts Institutions of Higher Education”), http://aicum.org/wp-




                                                        31
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 32 of 100




                 Public Schools;92 Boston University;93 Georgetown University;94 Howard

                 University;95 Northwestern University;96 New York University;97 Oregon

                 University Presidents;98 Oregon University Title IX Coordinators;99 State

                 University of New York (SUNY) system;100 Trinity College;101 University of

                 California System, including Title IX Coordinators;102 University of Colorado;103




content/uploads/2019/01/AICUM-public-comments-on-Notice-of-Proposed-Rulemaking-
%E2%80%9CNPRM%E2%80%9D-amending-regulations-implementing-Title-IX-of-the-Education-Amendments-
of-1972-Title-IX%E2%80%9D-Docket-ID-ED-2018-OCR-0064.pdf.
92
   Letter from Berkeley Unified Sch. Dist. Bd. of Educ. to U.S. Dep’t of Educ. (Jan, 24, 2019),
https://www.berkeleyschools.net/2019/01/school-board-writes-to-us-dept-of-education-proposed-title-ix-changes-
could-undermine-student-safety.
93
   Letter from Bos. Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 25, 2019),
https://www.bu.edu/federal/2019/01/25/bu-urges-department-of-education-to-rethink-title-ix-changes.
94
   Letter from Georgetown Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://georgetown.app.box.com/s/fwk978e3oai8i5hpq0wqa70cq9iml2re.
95
   Letter from Howard Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://www2.howard.edu/sites/default/files/Title-IX-Comment-Letter-1-30-19.pdf.
96
   Letter from Northwestern Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 29, 2019),
http://dradis.ur.northwestern.edu/multimedia/pdf/comments.pdf.
97
   Letter from N.Y. Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 29, 2019), https://www.nyu.edu/about/news-
publications/news/2019/january/Title_IX_Concerns.html.
98
   Letter from the Presidents of the Seven Pub. Univ. in Or. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://gcr.uoregon.edu/sites/gcr2.uoregon.edu/files/final_letter_from_presidents_re_title_ix_nprm.pdf.
99
   Letter from the Title IX Coordinators of the Or. Pub. Univ. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30,
2019),
https://gcr.uoregon.edu/sites/gcr2.uoregon.edu/files/final_letter_from_title_ix_coordinators_re_title_ix_nprm.pdf.
100
    Letter from the State Univ. of N.Y. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 29, 2019),
https://www.suny.edu/media/suny/content-assets/documents/chancellor/SUNY-Chancellor-Johnson-Comment-on-
ED-Title-IX-Prop-Regs.pdf.
101
    Letter from Trinity Coll. to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ. (Jan. 30, 2019),
https://www.trincoll.edu/president/wp-content/uploads/sites/10/2019/01/JBS.Title-IX-response.1.30.19.pdf.
102
    Letter from Univ. of Cal. to Brittany Bull, Dep’t of Educ. (Jan. 28, 2019),
https://sexualviolence.universityofcalifornia.edu/files/documents/uc-title-ix-letter.pdf.
103
    Letter from Univ. of Colo. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://www.colorado.edu/today/letter-comment-proposed-rule-nondiscrimination-basis-sex-education-programs-or-
activities-receiving.




                                                        32
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 33 of 100




                 University of Iowa;104 University of Washington;105 and twenty-four private, liberal

                 arts colleges and universities that filed a consolidated comment;106

             e. Legal experts, including seventy-three law professors in twenty-six states;107

             f. Experts in the effects of trauma caused by sex-based harassment also opposed the

                 Propose Rule, including the American Psychological Association108 and over 900

                 mental health professionals.109

             g. Civil rights advocates, including: Consortium for Citizens with Disabilities,110

                 Human Rights Campaign,111 Leadership Conference on Civil and Human Rights,112

                 MALDEF,113 NAACP,114 National Center for Transgender Equality,115 National




104
    Letter from Univ. of Iowa to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://osmrc.uiowa.edu/university-iowa-submits-comments-new-proposed-title-ix-regulations-sexual-misconduct.
105
    Letter from Univ. of Wash. to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 28, 2019), https://s3-us-west-
2.amazonaws.com/uw-s3-cdn/wp-content/uploads/sites/96/2019/01/28174314/UWTIXCommentsJan2019.pdf
106
    Letter from Pepper Hamilton, LLP, on behalf of Twenty-Four Liberal Arts Coll. and Univ. to Betsy DeVos,
Sec’y, Dep’t of Educ., (Jan. 30, 2019) (“Letter from Twenty-Four Liberal Arts Institutions”),
https://www.pepperlaw.com/resource/35026/22G2.
107
    Letter from 73 Law Professors to Dep’t of Educ. (Jan. 30, 2019), https://www.regulations.gov/document?D=ED-
2018-OCR-0064-11900.
108
    Letter from the Am. Psychol. Ass’n to Brittany Bull, Dep’t of Educ. (Jan. 30, 2019),
https://www.apa.org/advocacy/interpersonal-violence/titleix-comments.pdf.
109
    Letter from 902 Mental Health Professionals and Trauma Specialists to Kenneth L. Marcus, Ass’t Sec’y for Civil
Rights, Dep’t of Educ. (Jan. 30, 2019) (“Letter from 902 Mental Health Professionals and Trauma Specialists”),
https://www.regulations.gov/document?D=ED-2018-OCR-0064-104088.
110
    Letter from Consortium for Citizens with Disabilities to Dep’t of Educ. (Jan. 30, 2019), https://nacdd.org/wp-
content/uploads/2019/01/Final-CCD-Title-IX-comments-1.30.19.pdf.
111
    Letter from Human Rights Campaign to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ. (Jan.
30, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-11375.
112
    Letter from Leadership Conference on Civil and Human Rights to Kenneth L. Marcus, Ass’t Sec’y for Civil
Rights, Dep’t of Educ., at 7 (Jan. 30, 2019) (“Letter from Leadership Conference on Civil and Human Rights”),
http://civilrightsdocs.info/pdf/policy/letters/2019/Joint-Comment-Title-IX-NPRM-01302019-Final.pdf.
113
    Letter from MALDEF to Brittany Bull, Dep’t of Educ. (Jan. 30, 2019), https://www.maldef.org/wp-
content/uploads/2019/01/MALDEF-Title-IX-Comment.pdf.
114
    Letter from Leadership Conference on Civil and Human Rights at 11.
115
    Letter from National Center for Transgender Equality to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t
of Educ. (Jan. 29, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-11557.




                                                       33
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 34 of 100




                  Employment Lawyers Association,116 Southeast Asia Resource Action Center,117

                  and Southern Poverty Law Center;118

             h. Government officials, including: 145 state legislators from forty-one states;119 and

                  36 United States senators.120

  79.    Over seventeen months later—in the midst of a global pandemic causing schools to nearly

         universally shut down—the Department published the Final Rule in the Federal Register.121

         Despite receiving an overwhelming number of comments opposing the Proposed Rule and

         emphasizing the vast prevalence, under-reporting, and under-investigation of sex-based

         harassment, the Department chose to add additional harmful provisions to the Final Rule

         that require schools to dismiss many more survivors and to exclude broad swaths of

         relevant evidence from Title IX investigations.

  80.    In the weeks following its publication, in addition to Plaintiffs bringing the instant

         complaint, the Final Rule has been challenged by a coalition of 18 states,122 the state of

         New York,123 and multiple organizations whose missions are educating, supporting,

         advocating for, and providing services to students who have experienced sex-based

         harassment,124 all of which argue that the Final Rule significantly weakens federal



116
    Letter from National Employment Lawyers Association to Betsy DeVos, Sec’y, Dep’t of Educ. (Jan. 30, 2019),
https://www.nela.org/index.cfm?pg=83FedReg61483.
117
    Letter from Leadership Conference on Civil and Human Rights at 11.
118
    Id.
119
    Letter from 145 State Legislators in 41 States to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ.
(Jan. 25, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-8535.
120
    Letter from 36 U.S. Senators to Betsy DeVos, Sec’y, Dep’t of Educ., at 6-7 (Jan. 30, 2019),
https://www.help.senate.gov/imo/media/doc/013019%20Proposed%20Title%20IX%20reg%20caucus%20letter.pdf.
121
    85 Fed. Reg. 30,026 (May 19, 2020).
122
    Pennsylvania v. DeVos, No. 1:20-cv-01468 (D.D.C. filed June 4, 2020).
123
    New York v. DeVos, No. 1:20-cv-4260 (S.D.N.Y. filed June 4, 2020).
124
    Know Your IX v. DeVos, 1:20-cv-01224-RDB (D. Md. filed May 14, 2020).




                                                         34
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 35 of 100




        protections for students from sex-based harassment in education. Additionally, multiple

        stakeholders who opposed the Proposed Rule also expressed their opposition to the Final

        Rule and the harm it would cause to students who suffer sex-based harassment: for

        example, the American Federation of Teachers,125 American Council on Education126 (the

        umbrella membership group for 1,700 college and university leaders), The School

        Superintendents Association,127 and the American Psychological Association.128

  81.   The Final Rule will significantly weaken Title IX’s protection against sex discrimination,

        narrowing the definition of sexual harassment such that schools may only address

        harassment when it has done its damage to students’ educational opportunities and limiting

        the ability of educational institutions to craft policies that ensure equal access to

        educational opportunities.       It also arbitrarily mandates uniquely complainant-hostile

        procedures that are only required for investigating complaints of sex-based harassment, but

        not other types of student or staff misconduct or other forms of harassment and

        discrimination which the Department regulates, thus perpetuating the discriminatory, toxic,

        and false message that allegations of sex-based harassment are uniquely unreliable.




125
    Press Release, American Federation of Teachers, AFT’s Randi Weingarten on Department of Education’s Title
IX Rule Changes (May 6, 2020), https://www.aft.org/press-release/afts-randi-weingarten-department-educations-
title-ix-rule-changes.
126
    Press Release, American Council on Education, Statement by ACE President Ted Mitchell on Final Title IX
Regulations (May 6, 2020), https://www.acenet.edu/News-Room/Pages/Statement-by-ACE-President-Ted-Mitchell-
on-Final-Title-IX-Regulations.aspx.
127
    The School Superintendent Association, AASA Analysis Of Title IX Regulation (May 7, 2020),
https://aasa.org/policy-blogs.aspx?id=44694&blogid=84002.
128
    Press Release, Am. Psychological Ass’n, More Difficult to File Claims of Campus Sexual Assault Under New
Education Dept. Title IX Rule (May 6, 2020), https://www.apa.org/news/press/releases/2020/05/campus-sexual-
assault?utm_source=facebook&utm_medium=social&utm_campaign=apa-press-release&utm_content=title-ix-
statement-may6.




                                                     35
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 36 of 100




  82.   The Department now claims that the Final Rule will even further reduce the number of

        investigations of sex-based harassment conducted by schools, amounting to $178.8 million

        in savings to schools each year,129 nearly double the estimated $99.2 million in annual

        savings that were attributed to reduced investigations in the Proposed Rule.130 Despite

        acknowledging comments that it “should be working to combat the problems of

        underreporting and under-investigation instead of trying to reduce the number of

        investigations,” the Department continues to provide no reasoned justifications for its

        opposite stance.131

  83.   Like the Proposed Rule, the Final Rule continues to exclude all costs to victims and

        survivors of sex-based harassment imposed by the Rule from its regulatory impact analysis.

        Numerous studies show that a single rape can cost a survivor more than $240,000, 132 that

        the average lifetime cost of dating and domestic violence can exceed $100,000 for women

        and $23,000 for men,133 and that the average lifetime cost of rape results in an annual

        national economic burden of $263 billion and a population economic burden of nearly $3.1

        trillion over survivors’ lifetimes.134 The cost to survivors is beyond financial. Survivors

        are three times more likely to suffer from depression, six times more likely to have post-




129
    Id. at 30,507.
130
    83 Fed. Reg. at 61,490.
131
    85 Fed. Reg. at 30,549-30,550.
132
    White House Council on Women and Girls, Rape and Sexual Assault: A Renewed Call to Action 15 (Jan. 2014),
https://www.knowyourix.org/wp-content/uploads/2017/01/sexual_assault_report_1-21-14.pdf.
133
    Inst. for Women’s Policy Research, Dreams Deferred: A Survey on the Impact of Intimate Partner Violence on
Survivors’ Education, Careers, and Economic Security 8 (2018), https://iwpr.org/wp-
content/uploads/2018/10/C474_IWPR-Report-Dreams-Deferred.pdf.
134
    Cora Peterson et al., Lifetime Economic Burden of Rape Among U.S. Adults, 52(6) AM. J. PREV. MED. 691, 698,
(2017), available at https://stacks.cdc.gov/view/cdc/45804/cdc_45804_DS1.pdf.




                                                      36
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 37 of 100




        traumatic stress disorder, 13 times more likely to abuse alcohol, 26 times more likely to

        abuse drugs, and four times more likely to contemplate suicide.135

  84.   Students also face specific costs when they suffer sex-based harassment. Despite

        acknowledging that 8 percent of sexual assault survivors drop a class, 11 percent move

        residences, 22 percent seek psychological counseling,136 and 34 percent drop out of college

        altogether,137 the Department continues to exclude these costs in its Final Rule’s regulatory

        impact analysis. The Final Rule also fails to account for medical costs for physical and

        mental injuries; lost tuition and lower educational completion and attainment for victims

        who are forced to change majors or drop out of school; lost scholarships for victims who

        receive lower grades as a result of the harassment or violence; and defaults on student loans

        as a result of losing tuition or scholarships.

  85.   Furthermore, the Clery Act requires that schools have an investigation and hearing process

        that “protects the safety of victims and promotes accountability.”138 The Final Rule fails to

        mention victim safety at all, and in fact requires colleges and universities to implement

        procedures that are hostile to complainants and will chill reporting. Nor does it mention

        accountability, the logical corollary to victim safety, not only for the particular victim, but

        for all students. Instead, by claiming that the Final Rule will save schools money by

        reducing the number of investigations they are required to conduct, the Department




135
    Feminist Majority Foundation, Fast facts - Sexual violence on campus (2018), http://feministcampus.org/wp-
content/uploads/2018/11/Fast-Facts.pdf.
136
    83 Fed. Reg. at 61,487.
137
    Id.
138
    Campus Sexual Violence, Domestic Violence, Dating Violence and Stalking Education and Prevention, Pub. L.
No. 113-4 § 304, 127 Stat. 90 (2013).



                                                      37
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 38 of 100




         acknowledges that the Final Rule will not serve to increase accountability by respondents

         or recipients for sex-based harassment.

        The Final Rule Impermissibly Narrows the Definition of “Sexual Harassment”

  86.    The Final Rule adopts a novel and narrow definition of “sexual harassment” that is

         inconsistent with Title IX’s purpose and precedents, and requires schools to dismiss any

         sexual harassment complaint that does not meet this new definition, thereby excluding

         various forms of sexual harassment that interferes with equal access to educational

         opportunities.139 The Final Rule, through this narrow definition coupled with multiple

         barriers for complainants, also discourages the reporting of sexual harassment.140

  87.    Section 106.30 of the Final Rule redefines “sexual harassment” to mean the following

         when it occurs “on the basis of sex”:

                  (1) An employee of the recipient condition[s] the provision of an aid, benefit, or

                  service of the recipient on an individual’s participation in unwelcome sexual

                  conduct;

                  (2) Unwelcome conduct determined by a reasonable person to be so severe,

                  pervasive, and objectively offensive that it effectively denies a person equal access

                  to the recipient’s education program or activity; or




139
    § 106.30(a).
140
    Although the Department has “clarified” that “dismissal of a formal complaint because the allegations do not
meet the Title IX definition of sexual harassment, does not preclude a recipient from addressing the alleged
misconduct under other provisions of the recipient’s own code of conduct,” this so-called clarification creates even
more confusion. See 85 Fed. Reg. at 30,037-38. Permitting the use of other grievance procedures under a school’s
code of conduct creates uncertainty for complainants and respondents alike, as well as potential liability for schools
if their classification of conduct as outside of the definition of sexual harassment is challenged.




                                                          38
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 39 of 100




                 (3) “Sexual assault” as defined in 20 U.S.C. § 1092(f)(6)(A)(v), “dating violence”

                 as defined in 34 U.S.C. § 12291(a)(10), “domestic violence” as defined in 34

                 U.S.C. 12291(a)(8), or “stalking” as defined in U.S.C. § 12291(a)(30).141

  88.   This definition represents a dramatic departure from the standard for sexual harassment

        that schools have been successfully applying for nearly two decades—that sexual

        harassment is “unwelcome conduct of a sexual nature.” 142

  89.   Under the Final Rule’s narrowed definition—that the conduct be so “severe, pervasive, and

        objectively offensive” that it denies a person equal access—students will be forced to

        endure repeated and escalating levels of abuse before their schools may take steps to

        investigate and stop the sexual harassment. That is, in the absence of quid pro quo

        harassment or sexual assault, domestic violence, dating violence, or stalking, a school is

        required to dismiss a student’s Title IX complaint if the sexual harassment has not yet

        advanced to a point where it is actively interfering with a student’s education.143

  90.   This definition will chill reporting of sexual harassment in both preK-12 schools and higher

        education.      Evidence shows that, even before the Final Rule created this narrowed

        definition of sexual harassment, only a fraction of sexual harassment of students is reported

        to school authorities. Students often choose not to report because they think the harassment

        is not serious enough or that no one would do anything to help.144 The Final Rule’s

        narrowed definition of “sexual harassment” will undoubtedly reduce reporting even further




141
    § 106.30(a).
142
     See 2001 Guidance.
143
     §§ 106.30(a), 106.45(b)(3)(i).
144
     RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-violence.



                                                        39
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 40 of 100




         as students reasonably fear that schools will not provide any meaningful response if they

         file a report.

  91.    The revised sexual harassment definition will also create inconsistent requirements for

         sexual harassment relative to other categories of student or staff misconduct. For example,

         the Department still requires schools to respond to harassment of students based on race,

         ethnicity, national origin, or disability under the more inclusive standard for creating a

         hostile educational environment, which is conduct that is “severe, pervasive, or persistent

         so as to interfere with or limit a student’s ability to participate in or benefit from the

         services.”145 Further, sexual harassment of people protected under both Title IX and Title

         VII, including students who are employed by their schools and school employees in both

         prepreK-12 and higher education—will be subject to two conflicting standards given that

         employees, under Title VII standards, must only show that sexual harassment is severe or

         pervasive – not both as required by the Final Rule.146

The Final Rule Requires School Action Only When the School Has “Actual Knowledge” of
                                Sex-Based Harassment

  92.    Sections 106.30 and 106.44(a) of the Final Rule provide that schools will only be

         responsible for addressing sex-based harassment when a preK-12 employee or one of a

         narrow set of higher education employees has “actual knowledge” of the harassment.147

         These sections reverse the Department’s previous positions, which required schools to

         address sex-based harassment if: (i) almost any school employee either “knew or should


145
    2010 Guidance at 2 (emphasis added); see also 2000 Disability Harassment Guidance; 1994 Racial Harassment
Guidance.
146
    U.S. Equal Emp’t Opportunity Comm’n, Harassment, https://www.eeoc.gov/harassment. See also Harris v.
Forklift Systems, Inc., 510 U.S. 17, 21 (1993) (requiring “severe or pervasive” even in private litigation for money
damages).
147
    85 Fed. Reg. at 30,574.



                                                         40
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 41 of 100




        reasonably have known” about (a) a student-on-student incident or (b) an employee-on-

        student incident that occurred outside the context of the employee’s provision of aid,

        benefits, and services to students; or (ii) an employee-on-student incident occurred within

        the context of the employee’s provision of aid, benefits, and services to students, “whether

        or not [the school] knew or should have known about it.”148

  93.   The “actual knowledge” requirement will undermine Title IX’s discrimination protections

        by reducing schools’ obligations to respond to sex discrimination in the form of sex-based

        harassment and making it harder to report sex-based harassment, including sexual assault.

  94.   The Final Rule also limits the range of employees whose actual knowledge of the sex-

        based harassment triggers the school’s Title IX obligations. Under the Final Rule, a post-

        secondary school need only act when a Title IX coordinator or an official who has “the

        authority to institute corrective measures” has actual knowledge of the sex-based

        harassment.149 And, under the Final Rule, “the mere ability or obligation to report sexual

        harassment or to inform a student about how to report sexual harassment, or having been

        trained to do so, does not qualify an individual as one who has authority to institute

        corrective measures on behalf of the recipient.”150

  95.   This reverses the Department’s previous position, which considered schools to have an

        obligation to respond to student-on-student sex-based harassment or to employee-on-

        student sex-based harassment outside the context of the employee’s provision of aid,

        benefits, or services to student– if a “responsible employee” had or should have had notice



148
    2001 Guidance at iv, 10–14.
149
    § 106.30(a) (defining “actual knowledge”).
150
    Id.




                                                 41
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 42 of 100




           of the incident.151 The term “responsible employee” broadly included “any employee who

           has the authority to take action to redress the harassment, who has the duty to report to

           appropriate school officials sex-based harassment or any other misconduct by students or

           an individual who a student could reasonably believe has this authority or

           responsibility.”152

  96.      The Final Rule also reverses the Department’s previous position that schools are

           responsible for addressing employee-on-student sex-based harassment that occurs within

           the context of the employee’s provision of aid, benefits, and services to students, regardless

           of whether the school had notice.

  97.      Under the Final Rule, if a college or graduate student tells a professor, residential advisor,

           or teaching assistant that they were raped by another student, a professor, or other

           university employee, the college or university will have no obligation to help the student.

  98.      Because the Department has not defined which school officials have “the authority to

           institute corrective measures,” higher education students who want assistance or an

           investigation into their complaint will likely have to report sex-based harassment to the

           Title IX coordinator or an official with whom students often do not interact individually or

           have a relationship to comfortably approach about harassment, such as a College Dean or

           University Provost.

  99.      If the Final Rule had been in place earlier, institutions of higher education like Michigan

           State University would have had no responsibility to stop Larry Nassar —even though his




151
      2001 Guidance at 13.
152
      Id. (emphasis added).




                                                    42
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 43 of 100




        victims reported their experiences to at least fourteen school employees over a twenty-year

        period—including athletic trainers, coaches, counselors, and therapists153—merely because

        those employees were not school officials with the “authority to institute corrective

        measures.” In fact, upon reports that the Department would heighten the notice provision

        before the Proposed Rule was published, 82 survivors from Ohio State University,

        Michigan State University, and the University of Southern California pleaded with

        Secretary DeVos to not make this change, claiming that their “schools could claim they

        had no responsibility to investigate Nassar, Tyndall, or Strauss, simply because [they] did

        not report our assaults to the “right” individuals, despite so many school employees

        knowing about the abuse.”154

  100. School officials in higher education strongly opposed the requirement of “actual

        knowledge” by a narrow set of school employees when it was first described in the

        Proposed Rule. For example, a consortium of five student affairs and student conduct

        professionals—representing ACPA – College Student Educators International, Association

        for Student Conduct Administration, Association of College and University Housing

        Officers – International, NASPA – Student Affairs Administrators in Higher Education,

        and NIRSA: Leaders in Collegiate Recreation—warned the Department in a joint comment

        that the heightened notice provision could result in “fewer students reporting sexual




153
    Julie Mack & Emily Lawler, MSU doctor’s alleged victims talked for 20 years. Was anyone listening?, MLIVE
(Feb. 8, 2017), https://www.mlive.com/news/index.ssf/page/msu_doctor_alleged_sexual_assault.html.
154
    Letter from Former Students and Survivors of Sexual Abuse Perpetrated by Larry Nassar at Michigan State
University, George Tyndall at University of Southern California, and Richard Strauss at Ohio State University to
Secretary DeVos and Assistant Secretary Marcus (Nov. 1, 2018), https://www.publicjustice.net/wp-
content/uploads/2018/11/November-1-Survivor-Letter-to-ED.pdf.




                                                       43
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 44 of 100




        assaults or harassment” and pointed specifically to the “terrible consequences of not

        reporting in cases like the Larry Nassar case.”155

  101. Although the Department claims that the “authority to institute corrective measures”

        limitation will give victims in higher education more “autonomy” and “privacy” by

        allowing them to request help from certain school employees without automatically

        triggering a formal investigation, earlier Title IX guidances already instructed schools not

        to initiate an investigation without the victim’s consent and to honor their requests for

        confidentiality. For example, the earlier Guidances instructed schools to provide supportive

        measures without initiating an investigation if the victim requested, and to designate certain

        employees as confidential employees to whom students could disclose sex-based

        harassment without giving their school “notice” of the incident.156 Moreover, despite

        claiming to protect survivors’ autonomy around whether to initiate an investigation,

        Section 106.30 of the Final Rule in fact allows schools to override students’ request not to

        initiate an investigation, and in doing so, will require an unwilling complainant’s identity

        be revealed to the respondent.157 As a result, the Final Rule fails to protect confidentiality

        for victims who wish to report sex-based harassment. The Department therefore fails to

        provide a reasonable justification for narrowing the set of employees who can receive

        notice of sex-based harassment before a school is obligated to respond, which undercuts

        the purpose of Title IX.




155
    Letter from Five Student Affairs Associations to Kenneth L. Marcus, Ass’t Sec’y for Civil Rights, Dep’t of
Educ., at 7 (Jan. 29, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-11689.
156
    2014 Guidance at 18-24; 2011 Guidance at 5; 2001 Guidance at 17, 18.
157
    § 106.30(a) (defining “formal complaint”). See also 85 Fed. Reg. at 30,122 n.547.



                                                        44
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 45 of 100




  The Final Rule Prohibits Schools from Investigating Sex-Based Harassment Occurring
  Outside Their Narrowly-Defined Programs or Activities Even When It Creates a Hostile
                               Educational Environment

  102. Section 106.45(b)(3)(i) of the Final Rule require schools to dismiss reports of sex-based

           harassment that occur outside of the school’s program or activity, even when such reported

           incidents create a hostile educational environment within an educational program or

           activity.

  103. The Final Rule narrowly defines “education program or activity” as including “locations,

           events, or circumstances over which the recipient exercised substantial control over both

           the respondent and the context in which the sex-based harassment occurs, and also includes

           any building owned or controlled by a student organization that is officially recognized by

           a postsecondary institution.”158 This definition ignores many incidents of sex-based

           harassment that occur in off-campus housing, in study abroad programs, online, or in other

           public and private spaces, even when such incidents result in a student being unable to fully

           participate in or benefit from a school’s education program.

  104. This provision conflicts with the plain language of Title IX, which depends not on where

           the underlying conduct occurred, but whether the person is “denied the benefits of, or [is]

           subjected to discrimination under any education program or activity.”159 Nor can the

           statute be reasonably read to prohibit schools from addressing any form of sex-based

           harassment, even if occurs in a study abroad program.

  105. For almost two decades, the Department’s Guidances have agreed that schools are

           responsible for addressing sex-based harassment if it is “sufficiently serious to deny or


158
      § 106.44(a).
159
      20 U.S.C. § 1681(a).




                                                    45
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 46 of 100




        limit a student’s ability to participate in or benefit from the education program,” regardless

        of where the incident occurs.160 The Department’s previous Guidance was consistent with

        the fact that many students experience sex-based harassment in off-campus locations. For

        example, according to a 2014 U.S. Department of Justice report, 95 percent of sexual

        assaults of female students ages 18-24 occur outside of a school program or activity.161

        Yet this change in the Final Rule means that a student or teacher who sexually assaults a

        student after school and in a private location is almost certainly beyond the reach of

        institutional response, including a disciplinary response.

  106. Representatives of preK-12 school leaders like AASA, The School Superintendents

        Association and the National Association of Secondary School Principals oppose

        mandatory dismissal of complaints alleging out-of-school harassment because these groups

        recognize that out-of-school conduct “often spill[s] over into the school day and school

        environment.” Campus professionals such as the Campus Advocacy and Prevention

        Professional Association (CAPPA) and Student Affairs Administrators in Higher

        Education (NASPA) have also raised concern about this change. CAPPA noted:

               “[This change] highlights the Department’s fundamental misunderstanding of the
               interactions between students and their educational programs and activities. It is the
               year 2019, and with the proliferation of both mobile technology and social media,
               neither students nor employees are every fully separate from or outside of the
               programs or activities of their educational environment or workplace.”162




160
    2010 Guidance at 7.
161
    U.S. Dep’t of Justice, Bureau of Justice Statistics, Rape and Sexual Assault Victimization Among College-Age
Females, 1995-2013 at 6 (Dec. 2014), https://perma.cc/8VZL-H6F5.
162
    Letter from Campus Advocacy and Prevention Professional Association to Betsy DeVos, Sec’y, Dep’t of Educ.
(Jan. 28, 2019), http://www.nationalcappa.org/cappa-letter-to-department-of-education-january-28-2019.




                                                       46
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 47 of 100




        In addition, these provisions will limit a recipient’s ability to address sex-based harassment

        occurring on social media or outside of school, even if the conduct results in the victim

        becoming too afraid to attend class and face the victim’s harasser, who could be another

        student or the instructor teaching the victim’s class. This will have drastic consequences as

        nearly 9 in 10 college students live off campus,163 including all community and junior

        college students, and 41 percent of college sexual assaults involve off-campus parties.164

        Moreover, nearly all teenagers are online and of individuals ages 12-17, about 20 to 40

        percent have been cyber-bullied, which often includes sex-based harassment.165 As the

        Association of Independent Colleges and Universities (AICUM) noted:

                “Massachusetts has several areas where colleges/universities are clustered,
                particularly the high concentration of institutions in the small geographical area of
                Boston and its surrounding communities, as well as in Worcester, the greater
                Amherst area, and in Springfield. This geographic proximity means that students
                frequently come in contact with students from other campuses. Institutions should
                not be precluded from investigating and addressing the conduct of students and
                employees which may occur off-campus.”166

  107. This change will also create inconsistent policies for sex-based harassment relative to other

        student misconduct, prohibiting schools from addressing off-campus sex-based harassment

        even as they address other forms of off-campus behavior that threatens to harm the

        educational environment, such as drug use or physical assault. Under the Final Rule,

        schools can continue to respond to underage alcohol consumption at an off-campus party,

        but will be prohibited from responding to a complaint of sex-based harassment that occurs


163
    Rochelle Sharpe, How Much Does Living Off-Campus Cost? Who Knows?, N.Y. Times (Aug. 5, 2016),
https://www.nytimes.com/2016/08/07/education/edlife/how-much-does-living-off-campus-cost-who-knows.html (87
percent).
164
    United Educators, Facts From United Educators’ Report - Confronting Campus Sexual Assault: An Examination
of Higher Education Claims (2015), https://www.ue.org/sexual_assault_claims_study.
165
    Am. Ass’n of Univ. Women, Crossing the Line: Sexual Harassment at School 8 (2011),
https://www.aauw.org/app/uploads/2020/03/Crossing-the-Line-Sexual-Harassment-at-School.pdf.
166
    Letter from 55 Massachusetts Institutions of Higher Education, supra note 91, at 12.



                                                     47
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 48 of 100




        at the same party. As noted by AASA, which stated it was “shocked” by this provision in

        the Proposed Rule:

               It is common practice for district administrators to discipline students for off-campus
               conduct whether it’s the use of drugs or alcohol at a house party, cyberbullying,
               hazing, physical assault, etc. . . . [The Proposed Rule] would unduly tie the hands of
               school leaders who believe every child deserves a safe and healthy learning
               environment.167

        Similarly, the International Association of Campus Law Enforcement Administrators noted

        in their comment on the Proposed Rule:

                 [This provision] [u]nfairly and arbitrarily restricts schools’ response to sexual
                 harassment in a manner inconsistent with all other disciplinary actions. Sexual
                 assault would be the only crime response restricted in this manner by the federal
                 government. If a student robbed someone, committed a hate crime, stole a car, sold
                 drugs off-campus, or even committed murder, those actions would be covered
                 under the institution’s disciplinary processes even though they happened outside
                 the scope of the school’s programs or activities . . . No other criminal acts are
                 protected from institutional response in such a manner.168

  The Final Rule Prohibits Schools from Investigating Many Complaints When the Victim
   Has Transferred, Graduated, or Dropped Out, and the Proposed Rule Failed to Give
               Notice That This Harmful Provision Was Being Considered.

  108. The Final Rule restricts who can file a formal sex-based harassment complaint with an

        educational institution. Section 106.30 provides, “[a]t the time of filing a formal complaint,

        a complainant must be participating in or attempting to participate in the education program

        or activity of the recipient with which the formal complaint is filed.”169 The Department’s

        justification for this restriction is to “ensure that a recipient is not required to expend

        resources investigating allegations in circumstances where the complainant has no




167
    See Letter from School Superintendents, supra note 89, at 5.
168
    Int’l Ass’n of Campus Law Enforcement Administrators’ Comment, supra note 86, at 4.
169
    85 Fed. Reg. at 30,574.




                                                      48
             Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 49 of 100




            affiliation with the recipient, yet refrains from imposing a time limit on a complainant’s

            decision to file a formal complaint.”170

  109. By limiting who can bring sex-based harassment complaints in this way, the Department

            will leave many victims without recourse, including students who have transferred to avoid

            their harassers, students who have dropped out due to the trauma of the harassment they

            suffered, students who have graduated, and high school students who are assaulted during

            a college admit weekend and decide to enroll at another institution. As a result, schools

            will not be permitted to address sex-based harassment even if the harasser’s ongoing

            presence continues to threaten members of the school community. For example, Section

            106.30 would produce the absurd result that former students abused by a teacher still

            employed by the school would be unable to file a formal sex-based harassment complaint

            asking the school to take action to prevent and redress harassment by the teacher.

  110. This change disregards how frequently one perpetrator abuses multiple victims, with the

            result that not pursuing an investigation on the basis that a victim has left the school could

            lead to additional sex-based harassment against other students and leave the educational

            entity open to greater liability.

  111. Further, Section 106.30 ignores the unequal power dynamic between students, on the one

            hand, and teachers, coaches, and administrators on the other. A student suffering from

            sexual harassment at the hands of a coach, for example, may be reluctant to file a formal

            complaint while the student remains a participant in the program led by the coach.




170
      Id. at 30,127.



                                                       49
             Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 50 of 100




  112. Section 106.30 also prohibits third parties from filing formal sex-based harassment

            complaints. The Department justifies this restriction on the ground that it protects the

            autonomy of post-secondary students who may not wish to file a formal complaint. The

            restriction is not limited to post-secondary students, however, and the blanket application

            to all students, including preK-12 students, will result in unreported sex-based harassment.

            For example, teachers, other students, or school employees will not be permitted to file a

            formal complaint seeking a school response to sex-based harassment, even if they

            personally observe sex-based harassment in the classroom, in school hallways, or on the

            playground.

  113. Because this provision was not included in the Proposed Rule, stakeholders were unable to

            comment on the dangers of this change.

 The Final Rule Allows Schools to Dismiss Complaints If the Respondent Has Graduated,
 Transferred, or Retired, and the Proposed Rule Failed to Give Notice That This Harmful
                            Provision Was Being Considered.

  114. The Final Rule, section 106.45(b)(3)(ii), allows schools to dismiss complaints—even

            during a pending investigation or hearing—because the respondent is no longer enrolled in

            or employed by their school.171

  115. This means if a student graduates or transfers to another school after sexually assaulting

            another student, the school will no longer have to investigate or redress any resulting hostile

            educational environment. Similarly, if a teacher retires or resigns after sexually abusing

            many students over several years, the school will no longer have to investigate to determine

            the scope of the abuse, the impact of the abuse on students, whether other employees knew




171
      § 106.45(b)(3)(ii).



                                                      50
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 51 of 100




         about the abuse but ignored it, or whether school policies or practices facilitated the abuse.

         Without such an investigation, the school will no longer be required to remedy the hostile

         educational environment faced by the survivors and possibly the broader school

         community, such as by taking systemic action to prevent such abuse from happening again.

  116. Because this provision was not included in the Proposed Rule, stakeholders were unable to

         comment on the dangers of this change.

      The Final Rule Adopts a Restrictive Deliberate Indifference Standard for a School’s
                        Response to Known Sex-Based Harassment

  117. Under the Final Rule, a school’s response to a sex-based harassment complaint will escape

         scrutiny from the Department so long as it is not “deliberately indifferent.”172

  118. A school’s response will be deliberately indifferent only if the “response to sexual

         harassment is clearly unreasonable in light of the known circumstances.”173 This standard,

         established by the Supreme Court in the context of a private right of action against a school

         for monetary damages, is significantly more relaxed for institutions than the Department’s

         previous standard requiring a “reasonable response” and will substantially undercut

         schools’ responsibility to adhere to Title IX’s requirements.174

  119. Title IX, like other anti-discrimination laws, imposes an obligation on funding recipients

         not to discriminate, which means that they must prevent discrimination, address

         discrimination when it occurs, and remedy its effects. That obligation is not met when

         institutions are held accountable only when they engage in egregious institutional

         misconduct.



172
    § 106.44(a).
173
    Id.; 85 Fed. Reg. at 30,574 (emphasis added).
174
    2001 Guidance at 15–16.



                                                    51
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 52 of 100




  120. The Department has failed to explain adequately its change in position given the contrary

           evidence in the record.

  121. The Department justifies changes to the definition of sexual harassment and notice

           standards, and requiring a recipient’s deliberate indifference, on the ground that it believes

           that “the administrative standards governing recipients’ responses to sexual harassment

           [should be] aligned with the standards developed by the Supreme Court” in cases assessing

           liability under Title IX for money damages in private litigation.175 The Department also

           claims that the deliberate indifference standard “leave[s] recipients legitimate and

           necessary flexibility to make decisions regarding the supportive measures, remedies, and

           discipline that best address each sexual harassment incident.”176

  122. Yet no data supports the Department’s underlying assumption that schools have been

           stymied by the Department’s previous longstanding standard (i.e., schools must take

           prompt and immediate corrective action when they know or reasonably should have known

           about sex-based harassment) because it failed to offer enough flexibility.

  123. Moreover, the Department itself has admitted that it is “not required to adopt the liability

           standards applied by the Supreme Court in private suits for money damages,”

           acknowledging that as an administrative agency, it is authorized to “‘promulgate and

           enforce requirements that effectuate [Title IX’s] nondiscrimination mandate, 20 U.S.C. §




175
      85 Fed. Reg. at 30,210.
176
      Id. at 30,044.




                                                    52
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 53 of 100




         1682, even if those requirements do not purport to represent a definition of discrimination

         under the statute.’”177

  124. The liability standard for private damages is restrictive so as not to expose schools to

         financial consequences except in cases that meet this notoriously high legal requirement.178

         However, the Department of Education’s administrative mandate is not to hold schools

         financially liable, but rather to work with its recipient schools to achieve voluntary

         compliance with Title IX’s anti-sex discrimination protections. The adoption of a standard

         that schools should be non-deliberately indifferent—suggesting that being indifferent is

         fine as long as it is not deliberate—is inappropriately restrictive in the administrative

         enforcement context. The Department has not explained why it has now reversed its

         decades-long policy, which is also consistent with the Supreme Court opinions, by

         importing a liability standard for money damages into its administrative enforcement

         scheme.

  125. When the Department first proposed importing the damages liability standard into the

         Proposed Rule, educators in preK-12 and higher education alike strongly opposed it. For

         example, AASA expressed concern that these provisions would “perversely” affect

         students, since “schools would be held to a far lesser standard in addressing the harassment

         of students—including minors—under its care than addressing harassment of adult

         employees.”179 The National Education Association agreed, noting that this provision


177
    Proposed Rule at 61,468, 61,469 (citing Gebser, 524 U.S. at 292); see also Davis, 526 U.S. at 639 (distinguishing
“the scope of the behavior that Title IX proscribes” from behavior that “can support a private suit for money
damage”).
178
    See Catharine A. MacKinnon, In Their Hands: Restoring Institutional Liability for Sexual Harassment in
Education, 125 Yale L. J. 125, 2038 (May 2016).
179
    Letter from School Superintendents, supra note 89, at 4-5.




                                                         53
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 54 of 100




         would “provide young students with less protection from harassment in schools than adults

         receive in their workplaces” and that they would create “confusion and absurdity” for

         student-employees, who “may be subject to differing levels of protection depending on

         whether they are classified as students or as employees.”180

The Final Rule Prohibits Many Supportive Measures for Victims of Sex-Based Harassment

  126. The Final Rule, § 106.30, defines “supportive measures” as “non-disciplinary, non-

         punitive individualized services offered as appropriate, as reasonably available, and

         without fee or charge, to the claimant or the respondent before or after the filing of a formal

         complaint or where no formal complaint has been filed.”181 Supportive measures are

         “designed to restore or preserve equal access to the recipient’s education program and

         activity, without unreasonably burdening the other party, including measures designed to

         protect the safety of all parties and the recipient’s educational environment, or deter sexual

         harassment.”182

  127. Under the Final Rule, complainants will not be entitled to the full range of “supportive

         measures” necessary to ensure equal access to educational opportunities. The Final Rule

         will prohibit such measures on the grounds that the requested measures are “disciplinary,”

         “punitive,” or “unreasonably burden[] the other party.” For example, schools are likely to

         feel constrained from changing any of a respondent’s classes or housing and work

         assignments because such changes may be considered punitive or unreasonably

         burdensome toward the respondent, thereby forcing the complainant to change their own

         classes and housing and work assignments in order to avoid the respondent. This is a sharp


180
    Letter from Nat’l Educ. Ass’n, supra note 88, at 9.
181
    § 106.30(a).
182
    Id. (emphasis added).



                                                          54
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 55 of 100




           departure from the policy spanning the entire history of Title IX regulation: that schools

           were required to provide such measures that would enable a complainant to retain access

           to educational opportunities, not to prevent the respondent from being inconvenienced.

  128. The Final Rule allows schools to provide supportive measures that harm rather than help a

           complainant. For example, schools are likely to refrain from issuing one-way no-contact

           orders against respondents and instead require complainants to agree to mutual no-contact

           orders because they believe one-way orders are punitive or unreasonably burdensome

           toward the respondent. However, decades of expert consensus establish that mutual no-

           contact orders are harmful to victims, because abusers often manipulate their victims into

           violating the mutual order, and will turn a measure that is intended to protect victims of

           sex-based harassment into a measure that punishes victims instead.183 This rule is also a

           departure from longstanding practice under the 2001 Guidance, which instructed schools

           to “direct[] the harasser to have no further contact with the harassed student” but not vice-

           versa.184

  129. Under the Final Rule, many victims will not be entitled to receive supportive measures.

           Schools will only be required to provide supportive measures to those students whose

           complaints meet the narrow definition of sexual harassment and survive dismissal under

           the many dismissal provisions of the Final Rule (schools are allowed, but not required, to

           provide supportive measures to those students whose claims have been dismissed). This

           means a student whose complaint is dismissed because the incident occurred outside of a

           narrowly-defined “school program or activity,” because the complainant is no longer



183
      See Joan Zorza, What Is Wrong with Mutual Orders of Protection? 4(5) Domestic Violence Rep. 67 (1999).
184
      2001 Guidance at 16.



                                                        55
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 56 of 100




        participating or attempting to participate in the school’s program or activity when they file

        a complaint, or because the respondent is no longer enrolled at or employed by the school

        at any time during an investigation, will not be entitled to supportive measures.

       The Final Rule Establishes an Unfair Presumption of Non-Responsibility by the
                                        Respondent

  130. Section 106.45(b)(1)(iv) will require schools to establish a presumption of non-

        responsibility for all complaints of sex-based harassment. That is, schools will be required

        to presume that the reported incident did not occur. The presumption of non-responsibility

        is based in sex discrimination and exacerbates the myth that women and girls often lie

        about sexual assault. This is one of the myths perpetuated by the Department’s previous

        Acting Assistant Secretary for Civil Rights, Candice Jackson, who, as noted previously,

        publicly stated that for most sexual assault investigations, there is “not even an accusation

        that these accused students overrode the will of a young woman.” She further stated that

        “the accusations—90% of them fall into the category of ‘we were both drunk,’ ‘we broke

        up, and six months later I found myself under a Title IX investigation because she just

        decided that our last sleeping together was not quite right.’”185

  131. This presumption also conflicts with current Title IX regulations requiring “equitable”

        resolution of complaints;186 a presumption in favor of one party against the other is plainly

        inequitable. Moreover, it conflicts with the Final Rule’s own requirement that “credibility




185
    Erica L. Green and Sheryl Gay Stolberg, Campus Rape Policies Get a New Look as The Accused Get DeVos’
Ear, N.Y. Times (July 12, 2017), https://www.nytimes.com/2017/07/12/us/politics/campus-rape-betsy-devos-title-
iv-education-trump-candice-jackson.html.
186
    § 106.8(c).




                                                      56
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 57 of 100




        determinations may not be based on a person’s status as a complainant, respondent, or

        witness.”187

  132. The presumption of innocence is a criminal law principle and inappropriately imported into

        this context. There is no such principle in civil or civil rights proceedings, such as Title IX

        proceedings.       As the International Association of Campus Law Enforcement

        Administrators explained in its comment to the Proposed Rule:

               “‘Presumption of innocence’ conflates criminal proceedings and criminal standards
               with a school disciplinary process. Disciplinary processes do not make a
               determination as to whether a person is ‘innocent’ or ‘guilty,’ they determine whether
               or not someone is responsible for a code violation.”188

        Similarly, nineteen state attorneys general included in their comment a section titled “The

        Presumption of Non-Responsibility Improperly Tilts the Process in Favor of the

        Respondent”:

               “[T]he grievance procedures are non-criminal in nature, so a criminal presumption
               by another name is not appropriate. Relatedly, but more fundamentally, the
               presumption contradicts the regulation’s stated goal of promoting impartiality by
               inherently favoring the respondent’s denial over the complainant’s allegation.
               Instead the allegation and the denial must be treated neutrally, as competing
               assertions of fact whose truth can only be determined after an investigation.”189

  133. The Department also fails to adequately explain the factual basis for this provision. The

        Department claims that the presumption of non-responsibility “reinforces that the burden

        of proof remains on recipients (not on the respondent or the complainant) and reinforces

        correct application of the standard of evidence.”190 But the Department fails entirely to

        explain how a presumption that favors the respondent is necessary to support either the



187
    § 106.45(b)(1)(ii).
188
    Int’l Ass’n of Campus Law Enforcement Administrators’ Comment, supra note 86, at 6.
189
    Letter from 19 Attorneys General, supra note 90, at 35 (emphasis added).
190
    85 Fed. Reg. at 30,103.



                                                      57
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 58 of 100




            “clear and convincing evidence” standard or the “preponderance of the evidence”

            standard—or indeed, any standard of evidence.

  134. Contrary to the Department’s claims that the presumption “reinforces correct application

            of the standard of evidence,” the attorneys general warned in their comment that, in fact,

            the opposite was true:

                   The problem [with the presumption requirement] would be even starker if any final
                   regulation were to retain recipients’ ability to choose a “clear and convincing”
                   evidence standard (which we contend is not appropriate). The presumption of non-
                   responsibility and the “clear and convincing” standard of evidence likely would, in
                   practice, compound one another and raise an exceedingly high bar to any finding
                   of responsibility for sexual harassment.191

                The Final Rule Permits Schools to Unreasonably Delay Investigations

  135. Section 106.45(b)(1)(v) will require schools to conduct investigations within a “reasonably

            prompt timeframe,” but the only guidance the Department provides for what that phrase

            means is that an investigation must take at least 20 days (two 10-day timelines) per

            § 106.45(b)(5)(vi)-(vii).   Moreover, the Final Rule will allow schools to create a

            “temporary delay” or “limited extension” of timeframes for “good cause,” where “good

            cause” may be “concurrent law enforcement activity.” In contrast, the 2011 and 2014

            Guidance recommended that schools complete investigations within 60 days, and the 2001

            Guidance prohibited schools from delaying a Title IX investigation merely because of a

            concurrent law enforcement investigation.

  136. Title IX’s regulatory scheme has always recognized schools’ obligation and ability to

            respond promptly and equitably to instances of sexual harassment, which makes sense

            given shorter academic calendars and the need to ensure that students can continue to learn



191
      Id.



                                                    58
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 59 of 100




        free from sex discrimination. Even when there is a concurrent police investigation, a school

        should not be hampered in its response nor allowed to use a criminal investigation as an

        excuse for delaying its own investigation. The two investigations are completely separate

        proceedings that apply different standards of proof and serve different purposes. For

        example, only the school can implement measures to enable a student to maintain equal

        access to education such as schedule changes, housing and dining arrangements, and other

        academic adjustments.

  137. Yet many schools may wrongly interpret § 106.45(b)(1)(v) to allow them to delay or

        suspend Title IX investigations indefinitely if there is any concurrent law enforcement

        activity. This is especially concerning for students in elementary and secondary schools, as

        well as adult students with developmental disabilities, whose reports of sexual abuse may

        automatically trigger a law enforcement investigation under state mandatory reporting

        laws. As a result, these students will have no way to secure a timely school investigation

        and resolution, as the mere act of reporting sexual assault can trigger an automatic delay.

  138. These types of delays and suspensions create a safety risk not only to the victim who

        reported the initial incident but also to other students who may be victimized by the same

        respondent during the delay.192 The Final Rule’s provision allowing unlimited delay also

        creates a moral hazard in that if a school delays an investigation long enough for the

        complainant to graduate or drop out, the school would be required to dismiss the complaint.




192
  ATIXA, ATIXA Position Statement on the Proposed Legislation Entitled: Promoting Real Opportunity, Success,
And Prosperity Through Education Reform (PROSPER) Act (Higher Education Act Reauthorization) (Jan. 18,
2018), https://atixa.org/wordpress/wp-content/uploads/2015/03/ATIXA-POSITION-STATEMENT-ON-PROSPER-
ACT-Final.pdf.




                                                    59
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 60 of 100




  139. The provision allowing many types of delays was strongly opposed when it was first

        published in the Proposed Rule. Student survivors noted in their comments that many Title

        IX investigations are already exceedingly delayed, with some taking more than 180 days

        or even up to 519 days to resolve.193 State attorneys general also pointed out that creating

        additional grounds for delay will only further “re-victimize” survivors “as the process drags

        on without resolution or relief.”194

    The Final Rule Removes Schools’ Discretion over Hearings and Imposes Sweeping
 Exclusionary Rules of Relevant Evidence and Testimony That Were Not Subject to Notice
                                     and Comment

  140. Although purporting to provide schools with flexibility in resolving Title IX cases, the

        Department has arbitrarily chosen elements of a full civil or criminal trial and imposed

        these strict requirements on schools. Section 106.45(b)(6)(i) will remove all discretion

        from colleges and graduate schools about whether to conduct a live hearing for sex-based

        harassment investigations, and will require parties and witnesses to submit to cross-

        examination by the other party’s “advisor of choice,” who may be an attorney, angry

        parent, close friend, teacher, coach, bitter ex-boyfriend of the complainant, or any other

        adult in a position of authority over the complainant or a witness. The Department asserts

        that cross-examination at a live hearing, in all circumstances involving sexual harassment

        at colleges at graduate schools, is necessary to defend the due process rights of respondents

        and serves each school’s duty to reach factually accurate determinations. 195 In conflating



193
    See Letter from Know Your IX to Kenneth Marcus, Ass’t Sec’y for Civil Rights, Dep’t of Educ., (Jan. 30, 2019),
https://actionnetwork.org/user_files/user_files/000/029/219/original/Know_Your_IX_Comment_on_Proposed_Title
_IX_Rule_(1).pdf
194
    Letter from 20 Attorneys General to Betsy DeVos, Sec’y, Dep’t of Educ., (July 19,
2017), https://www.attorneygeneral.gov/taking-action/press-releases/20-ags-call-on-secretary-devos-to-maintain-
protections-for-survivors-of-campus-sexual-assault.
195
    85 Fed. Reg. at 30,313–30,314



                                                       60
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 61 of 100




     a criminal trial with a school adjudication, the Department makes a false equivalence

     between being found responsible for a civil rights violation at school and being found guilty

     of a crime for which one might face incarceration.

141. However the Final Rule goes well beyond requiring cross-examination and creates broad

     exclusionary rules and forbids basic procedural protections through new and bizarre

     provisions that were not subject to notice and comment. The evidentiary and procedural

     burdens imposed by the Final Rule will only serve to reduce the quantum of evidence that

     a school can consider under Title IX, discourage witnesses from participating in the Title

     IX process, impose complainant-hostile procedures that are not required in other student

     or employee misconduct investigations, and retraumatize victims.

142. Although the Final Rule does not require live cross-examination for children in preK-12

     institutions, in part based on an acknowledgment that cross-examination is traumatizing

     and may not yield reliable results when minor children are involved, the Final Rule

     continues to require live cross-examination of minor children who are subject to sex-based

     harassment, if that misconduct occurs in the context of a post-secondary institution. Thus,

     for example, the Final Rule will require that minor children attending summer programs or

     athletic or academic programs at post-secondary institutions, high school children taking

     classes at higher educational facilities, and even toddlers in daycares at higher educational

     institutions, be forced to submit to live cross-examination if they complain of sexual abuse

     by an adult classmate, professor, or daycare provider. There is no rational reason why the

     location of the harassment or assault, rather than the age of the complainant, should

     mandate that direct, live cross-examination is required. The Department declined to include

     any exception to live cross-examination, even for minor children, though data shows that



                                              61
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 62 of 100




        hostile, leading questions are not effective methods of eliciting accurate testimony from

        children.196

  143. The Final Rule also requires schools to disregard as evidence all oral and written statements

        of any party or witness who declines to testify at a live hearing or who declines to answer

        every single question they receive during cross-examination.197 This provision, which

        permits no exceptions, represents a sweeping exclusion of relevant evidence, far above and

        beyond the Federal Rules of Evidence hearsay rules.                     Such mandatory evidentiary

        exclusions bear no relationship to the due process and truth-seeking goals that purport to

        animate them.

  144. Moreover, this exclusionary rule appears for the first time in the Preamble to the Final

        Rule, and was not included in the Proposed Rule, which only stated that “statements” by

        witnesses who were not subject to cross-examination would not be considered. The

        Proposed Rule did not make clear that “statements” would include a broad swath of

        documents and evidence such as police reports, medical records, video tapes, public blog

        posts, social media posts, emails, text message and other relevant evidence, or that the Final


196
     Rhiannon Fogliati & Kay Bussey, The Effects of Cross-Examination on Children’s Coached Reports, 21
Psychology, Pub. Policy, & L. 10 (2015) (cross-examination led children to recant their initial true allegations of
witnessing transgressive behavior and significantly reduced children’s testimonial accuracy for neutral events);
Saskia Righarts et al., Young Children’s Responses to Cross-Examination Style Questioning: The Effects of Delay
and Subsequent Questioning, 21(3) Psychology, Crime & L. 274 (2015) (cross-examination resulted in a “robust
negative effect on children’s accuracy”; only 7% of children’s answers improved in accuracy); Fiona Jack and
Rachel Zajac, The Effect of Age and Reminders on Witnesses’ Responses to Cross-Examination-Style Questioning, 3
J. of Applied Research in Memory and Cognition 1 (2014) (“adolescents’ accuracy was also significantly affected”
by cross-examination-style questioning); Rhiannon Fogliati & Kay Bussey, The Effects of Cross-Examination on
Children’s Reports of Neutral and Transgressive Events, 19 Legal & Crim. Psychology 296 (2014) (cross-
examination led children to provide significantly less accurate reports for neutral events and actually reduced the
number of older children who provided truthful disclosures for transgressive events); Joyce Plotnikoff & Richard
Woolfson, ‘Kicking and Screaming’: The Slow Road to Best Evidence, in Children and Cross-Examination: Time to
Change the Rules? 21, at 27 (John Spencer & Michael Lamb eds. 2012) (a hostile accusation that a child is lying
“can cause a child to give inaccurate answers or to agree with the suggestion that they are lying simply to bring
questioning to an end”).
197
    § 106.45(b)(6)(i).



                                                        62
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 63 of 100




         Rule would require the consideration of this relevant evidence if the doctor, police officer,

         or other person who wrote down the information was unable or unwilling to testify at the

         live hearing. It could not have been plausible that the Department intended for such a broad

         exclusion of evidence, well beyond the Federal Rules of Evidence, when it put forth its

         Proposed Rule.

  145. For example, under the sweeping exclusionary provisions of the Final Rule:

                 If a complainant fails to answer a single question as part of lengthy cross-

                  examination sessions, the school will be required to disregard all of the

                  complainant’s statements in the formal complaint, at the live hearing, and in all

                  other written or oral evidence—even statements in a video or audio recording of

                  the incident clearly indicating that the complainant said “no.”198

                 If a police officer, nurse, or witness is unavailable for cross-examination, even if

                  for a very justifiable reason that has no bearing on the truth of her or his testimony,

                  the Final Rule will require that then none of that individual’s previous written or

                  oral statements can be considered as evidence by the school, even if recorded in a

                  police report, medical record, or text or email message.199

                 Even if a respondent admits to sex-based harassment in a guilty plea before a judge,

                  the school will nonetheless be required to ignore that confession if the respondent

                  refuses to be cross-examined at the school’s live hearing.200




198
    85 Fed. Reg. at 30,346, 30,347, 30,349.
199
    Id. at 30,349.
200
    Id. at 30,344, 30,345.




                                                   63
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 64 of 100




                  Even a blog post written by the respondent admitting to a sexual assault could not

                   be considered as evidence if the respondent fails to testify, as the Department

                   expressly declined to provide a hearsay exception for statements by a party that are

                   against that party’s interest.201

  146. The Final Rule acknowledges that schools lack subpoena power, and further acknowledges

         that “witnesses also are not required to testify and may simply choose not to testify because

         the determination of responsibility usually does not directly impact, implicate or affect

         them.”202 As a result, schools will frequently be forbidden from relying on relevant,

         probative evidence in sex-based harassment investigations as a result of the fact that

         witnesses choose not to testify. Thus, for example, if there is a video tape with a group of

         people admitting to a sexual assault, the Final Rule will permit a respondent to ask the other

         participants in the video to refuse to appear and fail to testify, thereby securing exclusion

         of the videotape. There is no provision in the Final Rules to prevent this type of deliberate

         conduct to exclude relevant evidence.

  147. This prohibition on consideration of relevant, probative evidence is based in stereotypes of

         women and girls as not being credible on issues of sex-based harassment.203

  148. The Final Rule also arbitrarily forbids schools from adopting well-established evidentiary

         rules that make in-school judicial proceedings workable, reliable, and equitable. For

         example, schools will be prohibited from excluding evidence or cross-examination



201
    Id.
202
    Id. at 30,356.
203
    Id. at 30,348 (“Because party and witness statements so often raise credibility questions in the context of sexual
harassment allegations, the decision-maker must consider only those statements that have benefited from the truth-
seeking function of cross-examination”).




                                                          64
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 65 of 100




         questions that are unduly prejudicial, misleading, or assume facts not in evidence.204 This

         lack of procedural protections is particularly harmful because the Final Rule would exclude

         all testimony of a party or witness who failed to answer even a single question under cross-

         examination.205 Importantly, the Final Rule permits cross-examination by people who are

         not lawyers and who may not be skilled in the art of asking clear questions. If a witness or

         party is unable to answer a single question, the entirety of their testimony will be excluded.

         This is a sweeping rule that has no rational basis.

  149. Similarly, the Final Rule will require schools to apply an unusually narrow and confusing

         exclusion for prior sexual history evidence, which prohibits schools from excluding

         evidence or cross-examination questions that relate to a complainant’s “dating or romantic”

         history with other people who are not the respondent—as long as it does not explicitly refer

         to the complainant’s “sexual” history with other people.206 The Final Rule therefore allows

         respondents to use sex stereotypes that shame and blame survivors for perceived

         promiscuity.

  150. The Final Rule also allows for questioning of a complainant’s past “if the questions and

         evidence concern specific incidents of the complainant’s prior sexual behavior with respect

         to the respondent and are offered to prove consent.”207 This means that a respondent can

         question the complainant about all past sexual encounters with the respondent in an attempt

         to discredit the complainant’s claim. Not only does this contradict directly all sexual



204
    Id. at 30,248, 30,361.
205
    Id. at 30,349.
206
    Id. at 30,351; see also id. at 30,248 (explaining that schools may adopt additional evidentiary rules only if they
fall “within these evidentiary parameters”).
207
    § 106.45(i)-(ii).




                                                           65
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 66 of 100




        assault trainings teaching students that previous consent does not mean the person

        consented in any other situations, but it also contravenes protections afforded under federal

        and state rape shield laws.208 These laws were passed to counteract precisely the

        presumption that once someone consents to sexual activity, they then are deemed to

        consent to any and all further activity. Victims and survivors of dating violence will be

        even less likely to seek justice because of this provision.

  151. The Final Rule also ignores the potential harm to complainants who have to be subjected

        to hearing questions asked by the respondent’s advisor before the decision-maker

        determines whether to exclude them. Having to listen to the respondent’s advisor ask

        irrelevant questions that are aggressive, misleading, and/or based on rape myths and sex

        stereotypes, possibly over and over again before being excluded each time by the decision-

        maker, could be traumatic and triggering for the complainant.

  152. Section 106.45(b)(6)(ii) permits elementary and secondary schools to use this direct, live

        cross-examination process, even though children and young adults are easily intimidated

        under hostile questioning by an adult.209 In fact, data shows that children subject to cross-

        examination-style questioning are more likely to repudiate accurate statements and to

        reaffirm inaccurate ones.210




208
    See e.g., Fed. R. Evid. 412 (prohibiting “evidence offered to prove that a victim engaged in other sexual
behavior” or “evidence offered to prove a victim’s sexual disposition”); Mass. R. Evid. 412 (prohibiting evidence
“offered to prove that a victim engaged in other sexual behavior” or “evidence offered to prove a victim’s sexual
reputation”).
209
    See, e.g., Gail S. Goodman et al., Testifying in Criminal Court: Emotional Effects on Child Sexual Assault
Victims, Monographs of the Society for Research in Child Development, Serial no. 229, Vol. 57, No. 5, at 85 (1992).
210
    Rhiannon Fogliati & Kay Bussey, The Effects of Cross-Examination on Children’s Coached Reports, 21 Psych.,
Pub. Policy & L. 10 (2015).



                                                        66
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 67 of 100




  153. The Final Rule forbids college and graduate schools from designing procedures for

        hearings that take into account the fact that the adversarial and contentious nature of cross-

        examination will further traumatize those who seek help through Title IX to address sex-

        based harassment and will discourage many students—both parties and witnesses—from

        participating in the Title IX grievance process. Over 900 mental health experts who

        specialize in trauma told the Department that subjecting a student survivor of sexual assault

        to cross-examination by their respondent’s advisor of choice was “almost guaranteed to

        aggravate their symptoms of post-traumatic stress,” and was “likely to cause serious to

        harm victims who complain and to deter even more victims from coming forward.”211

  154. Contrary to the Department’s claims, the harm from this live, direct cross-examination

        requirement is not mitigated by the limited accommodations provided by the Final Rule.

        According to the president of the Association of Title IX Administrators, the requirement

        of live cross-examination by a respondent’s advisor of choice, “even with accommodations

        like questioning from a separate room[,] would lead to a 50 percent drop in the reporting

        of misconduct.”212 After the Final Rule was published, the American Psychological

        Association expressed disappointment in the Final Rule, stating that it was “concerned that

        provisions in the final rule could lead to underreporting of sexual misconduct,

        revictimization and/or traumatization of all parties involved,”               specifying that those

        provisions included those “creating an adversarial system of resolving complaints similar

        to legal proceedings.”213 The APA added that the Final Rule “lacks the foundation of


211
    Letter from 902 Mental Health Professionals and Trauma Specialists, supra note 109, at 4-5.
212
    Andrew Kreighbaum, New Uncertainty on Title IX, Inside Higher Education (Nov. 20, 2018).
213
    Press Release, Am. Psychological Ass’n, More Difficult to File Claims of Campus Sexual Assault Under New
Education Dept. Title IX Rule (May 6, 2020), https://www.apa.org/news/press/releases/2020/05/campus-sexual-




                                                      67
        Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 68 of 100




       psychological research and science needed to address acts of sexual misconduct on college

       campuses.”214

 155. The Final Rule’s flat prohibition of reliance on testimony by parties and witnesses who do

       not submit to live, direct cross-examination will require schools to disregard relevant

       evidence, even when such evidence bears other indicia of reliability.215

 156. As Liberty University noted, this prohibition will force survivors to submit to a “Hobson’s

       choice” between being revictimized by their harasser or assailant’s advisor or having their

       testimony completely disregarded, and will prohibit schools from simply “factoring in the

       victim’s level of participation in [its] assessment of witness credibility.”216

 157. In requiring institutions of higher education to conduct live, quasi-criminal trials with direct

       cross-examination to address formal complaints of sex-based harassment, when no such

       requirement exists for addressing any other form of student or employee misconduct at

       schools, including misconduct investigations over which the Department’s Office for Civil

       Rights has jurisdiction, the Final Rule reinforces the sex stereotype that students who report

       sexual assault and other forms of sex-based harassment—who are mostly women and

       girls—are more likely to lie than students who report physical assault or other types of

       harassment.

 158. Neither the Constitution nor federal law requires cross-examination in public school

       proceedings and the majority of courts that have reached the issue have agreed that live



assault?utm_source=facebook&utm_medium=social&utm_campaign=apa-press-release&utm_content=title-ix-
statement-may6.
214
    Id.
215
    § 106.45(b)(6)(i).
216
    Letter from Liberty Univ. to Sec’y Elisabeth DeVos at 2 (Jan. 24, 2019),
http://www.liberty.edu/media/1617/2019/jan/Title-IX-Public-Comments.pdf.




                                                  68
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 69 of 100




        cross-examination is not required in public school disciplinary proceedings, as long as there

        is a meaningful opportunity to have questions posed by a hearing examiner or some other

        neutral third party. Indeed, the Department “acknowledges that constitutional due process

        does not require the specific procedures included in the § 106.45 grievance process.”217

        Requiring live cross-examination under its Title IX regulations is contrary to, and exceeds,

        Title IX’s mandate to prohibit sex discrimination in schools, including sex-based

        harassment.

  159. Unsurprisingly, educational associations overwhelmingly opposed the live cross-

        examination provision when it was first announced in the Proposed Rule. For example, the

        Association of Independent Colleges and Universities (AICUM) noted that these

        requirements conflicted with well-settled Massachusetts and First Circuit law:

                 “Courts long have held that a fair process for students accused of violating
                 institutional rules does not require such legalistic hearings, even at public
                 institutions and even where sanctions can include expulsion. Requiring such
                 hearings for private institutions would contravene a well-settled body of First
                 Circuit and Massachusetts law that governs AICUM’s member institutions.”218

        In addition, AICUM noted the Final Rule would be all but impossible for school officials

        to implement:

                 “[Requiring live cross-examination] will place institutional decision-makers in the
                 difficult position of controlling overly zealous cross-examiners, making – and
                 stating the basis for – evidentiary rulings in the moment (a task not even required
                 of judges), and otherwise assuming a role akin to that of a federal or state court
                 judge.”219

        Furthermore, AICUM observed that well-established alternatives already exist both within
        and outside of the education context:



217
    85 Fed. Reg. at 30,053.
218
    Letter from 55 Massachusetts Institutions of Higher Education, supra note 91, at 4 (emphasis added).
219
    Id. at 9.



                                                        69
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 70 of 100




                “Many private educational institutions, like most employers both public and
                private, have a long and successful history of using investigative models – without
                live hearings and cross-examination – to determine whether discrimination or
                harassment on the basis of race, national origin, age, disability, and other protected
                classifications has occurred. Such cases, like those involving discrimination or
                harassment on the basis of sex, frequently turn on the credibility of complainants,
                respondents, and other witnesses, and involve high stakes for all involved,
                including the termination of employment. There is nothing inherently different
                about alleged discrimination or harassment on the basis of sex which requires a
                live hearing with cross-examination.”220

  160. Similarly, twenty-four private liberal arts institutions, many of which are in the First

        Circuit, commented that the live cross-examination provision “w[ould] most certainly turn

        classrooms into courtrooms” and force some schools to “hire judges or lawyers to oversee

        such proceedings.”221

  161. The American Council on Education, on behalf of 61 associations representing thousands

        of public and private, two-and four-year institutions of higher education, also observed:

                “It … requires decision makers to provide an on-the-spot explanation for any
                decision to exclude a question or evidence—something not even judges are
                required to do in a court of law. To hold college administrators in student conduct
                proceedings to a standard that is higher than that required of judges in courts of law
                is nonsensical.”222

  162. When the Final Rule was announced with further limitations on live cross-examination, the

        American Council on Education issued a follow-up statement that noted its dismay that the

        Final Rule “turns student disciplinary proceedings into legal tribunals that will tip the scales

        in favor of those who can afford to pay for high-priced legal pit bulls.”223


220
    Id. at 5.
221
    Letter from Twenty-Four Liberal Arts Institutions, supra note 106, at 13-14.
222
    Letter from American Council on Education on behalf of 61 Higher Education Associations to Betsy DeVos,
Sec’y, Dept. of Educ., at 16 (Jan. 30, 2019), https://www.acenet.edu/Documents/Comments-to-Education-
Department-on-Proposed-Rule-Amending-Title-IX-Regulations.pdf (emphasis added).
223
    Press Release, American Council on Education, Statement by ACE President Ted Mitchell on Final Title IX
Regulations (May 6, 2020), https://www.acenet.edu/News-Room/Pages/Statement-by-ACE-President-Ted-Mitchell-
on-Final-Title-IX-Regulations.aspx.




                                                    70
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 71 of 100




163. By requiring an extremely prescriptive and inflexible grievance process under § 106.45 for

     sex-based harassment complaints specifically, yet at the same time asserting that

     institutions need “flexibility” in responding to sex-based harassment to justify adopting the

     stringent deliberate indifference standard used in private litigation for money damages, the

     Department has acted arbitrarily and capriciously.

164. Sex-based harassment is already dramatically underreported. This underreporting, which

     significantly harms schools’ ability to create safe and inclusive learning environments, will

     only be exacerbated if any such reporting forces complainants into traumatic, burdensome,

     and unnecessary procedures. This selective requirement of live, direct cross-examination

     harms complainants and educational institutions and is contrary to the letter and purpose

     of Title IX to end discrimination in schools based on sex, including sex-based harassment.

The Final Rule’s Standard of Proof Disparately Affects Victims of Sex-Based Harassment

165. Section § 106.45(b)(1)(vii) permits “each recipient to select between one of two standards

     of evidence to use in resolving formal complaints” of sex-based harassment. Although the

     provision purports to give schools flexibility, in many cases it will require schools to use

     the more demanding “clear and convincing evidence” standard to resolve complaints of

     sex-based harassment, even if they use the equitable “preponderance of the evidence”

     standard for all other types of student misconduct. This is because the Final Rule requires

     schools to use the same standard of evidence for sex-based harassment complaints against

     students as for formal complaints against employees.

166. The Final Rule is a departure from at least twenty-five years of Department policy in both

     Republican and Democratic administrations requiring schools to use the preponderance




                                              71
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 72 of 100




        standard to determine whether sex-based harassment occurred.224 It is also a departure

        from the use of the preponderance standard in campus sexual assault proceedings by the

        vast majority of educational institutions over the past two decades.225

  167. The “clear and convincing evidence” standard, by definition, will tilt schools’

        investigations of sex-based harassment in favor of respondents and against complainants,

        even though both parties have an equal interest and stake in obtaining an education.

  168. In contrast, schools should be free to determine that the preponderance standard is the only

        standard consistent with Title IX’s “equitable” requirement because it places an equal

        burden on both parties, creates an equal risk of an erroneous decision, and “treat[s] all

        students with respect and fundamental fairness.”226 As the Association for Title IX

        Administrators (ATIXA) put it:

                 “[A]ny standard higher than preponderance advantages those accused of sexual
                 violence (mostly men) over those alleging sexual violence (mostly women). It
                 makes it harder for women to prove they have been harmed by men. The whole
                 point of Title IX is to create a level playing field for men and women in education,
                 and the preponderance standard does exactly that. No other evidentiary standard is
                 equitable.”227

  169. Similarly, the Leadership Conference on Civil and Human Rights, which represents more

        than 200 national civil and human rights organizations, stated in its comment opposing the




224
    See, e.g., 2003 OCR Letter to Georgetown University, at 1; 1995 OCR letter to Evergreen College, at 8.
225
    Heather M. Karjane, et al., Campus Sexual Assault: How America’s Institutions of Higher Education Respond
120 (2002).
226
    34 C.F.R. § 106.8(c). Chris Loschiavo & Jennifer L. Waller, Association for Student Conduct Administration,
The Preponderance of Evidence Standard: Use In Higher Education Campus Conduct Processes,
https://www.theasca.org/files/The%20Preponderance%20of%20Evidence%20Standard.pdf.
227
    ATIXA, ATIXA Position Statement: Why Colleges Are in the Business of Addressing Sexual Violence 4 (Feb. 17,
2017) (emphasis added).




                                                      72
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 73 of 100




        Proposed Rule: “[T]he preponderance of the evidence standard is the only evidentiary

        standard that treats all students fairly and equally.”228

  170. Moreover, the preponderance standard is the standard used by courts in civil rights

        litigation, including in Title IX litigation brought by respondents claiming they were

        wrongly suspended or expelled for sexual assault, and lawsuits alleging workplace

        discrimination in violation of Title VII of the 1964 Civil Rights Act.229 The preponderance

        standard is also used in nearly all civil litigation, including in judicial proceedings to

        determine consequences far more serious than student discipline, such as enhancement of

        prison sentences and civil commitment of defendants acquitted by the insanity defense.230

        The Supreme Court has only required a standard of proof more burdensome than the

        preponderance standard in a narrow handful of civil cases with consequences far more

        severe than suspension or expulsion from school—such as deportation, civil commitment

        for mental illness, and juvenile delinquency with the possibility of institutional

        confinement.231

  171. Yet, because collective bargaining agreements with employees of schools often require a

        school to use the clear and convincing standard in disciplining employees, some schools

        will be required to apply this standard of evidence to all complaints of sex-based

        harassment against both students and employees.




228
    Letter from Leadership Conference on Civil and Human Rights at 7.
229
    Amy Chmielewski, Defending the Preponderance of the Evidence Standard in College Adjudications of Sexual
Assault, 2013 BYU Educ. & L. J. 143 (2013).
230
    McMillan v. Pennsylvania, 477 U.S. 79, 91-92 (1986); Jones v. United States, 463 U.S. 354, 368 (1983).
231
    Addington v. Texas, 441 U.S. 418, 432 (1979); In re Winship, 397 U.S. 358, 367-68 (1970); Woodby v. INS, 385
U.S. 276, 286 (1966).



                                                       73
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 74 of 100




  172. By allowing—and in some cases, requiring—schools to impose higher evidentiary

        standards in Title IX proceedings than in other student or staff misconduct proceedings,

        the Department targets those who have experienced sex-based harassment for disparate

        treatment.

  173. This double standard relies on and reinforces the sex stereotype that students who report

        sexual assault and other forms of sex-based harassment—who are mostly women and

        girls—are more likely to lie than students who report physical assault or other types of

        harassment.

  The Final Rule Includes a Provision Inviting Retaliation Against Complainants, and the
      Proposed Rule Gave No Notice This Harmful Provision Was Being Considered.

  174. The Final Rule includes provisions governing retaliation, for the first time in the

        Department’s multi-year rulemaking.             These provisions are inconsistent with earlier

        Department guidance and Supreme Court precedent, are likely to cause confusion for

        schools, and may ultimately undermine retaliation protections for survivors exercising their

        rights under Title IX.232

  175. In 2005, the Supreme Court held that retaliation falls within Title IX’s prohibition of

        intentional discrimination on the basis of sex.233 The Court stated that “[r]eporting

        incidents of discrimination is integral to Title IX enforcement and would be discouraged if

        retaliation against those who report went unpunished. Indeed, if retaliation were not

        prohibited, Title IX’s enforcement scheme would unravel.”234




232
    § 106.71.
233
    Jackson v. Birmingham Bd. of Educ., 544 U.S. 167 (2005).
234
    Id. at 180.



                                                       74
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 75 of 100




  176. Current and rescinded Department guidance addressed retaliation under Title IX, also

        focusing on protections for individuals reporting, speaking out against, or opposing sex

        discrimination. Those guidances recognized that complainants and witnesses often do not

        come forward because they are scared about their safety, public shaming, or counter-

        complaints or defamation lawsuits. Thus, the 2001 Guidance states that “a school should

        take steps to prevent any further harassment and to prevent any retaliation against the

        student who made the complaint (or was the subject of the harassment), against the person

        who filed a complaint on behalf of a student, or against those who provided information as

        witnesses.”235     The 2011 and 2014 Guidances similarly emphasized protections for

        retaliation against the complainant or witnesses by the respondent or their associates.236

  177. However, under Section 106.71(b)(1) of the Final Rule, the Department qualifies—and

        limits—retaliation protections for complainants, stating that “the exercise of rights

        protected under the First Amendment does not constitute retaliation prohibited under

        paragraph (a) of this section.”

  178. The Department claims it added this section to the Final Rule to quell “concerns of

        commenters who feared that speech protected under the First Amendment may be affected,

        if a recipient applies an anti-retaliation provision in an erroneous manner. . . [by]

        clarify[ing] that the Department may not require a recipient to restrict rights protected

        under the First Amendment to prohibit retaliation.”237

  179. This section is inextricably tied to Section 106.45(b)(5)(iii), which provides that “[w]hen

        investigating a formal complaint and throughout the grievance process, a recipient must . . .


235
    2001 Guidance at 17.
236
    2014 Guidance at 43; 2011 Guidance at 16.
237
    85 Fed. Reg. at 30,537.



                                                 75
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 76 of 100




            [n]ot restrict the ability of either party to discuss the allegations under investigation or to

            gather and present relevant evidence.”

  180. By limiting the ability of institutions to place reasonable parameters around what

            complainants and respondents can and cannot say regarding ongoing proceedings, the

            Department compromises the integrity of the investigation and creates a clear disincentive

            to students considering raising formal complaints.

  181. Although there are situations in which a student has a reasonable need to share allegations,

            such as obtaining legal advice, seeking counseling or emotional support, conducting an

            investigation, or identifying others harmed by a harassing behavior, the Department’s

            prohibition on any restriction on discussion of the allegations goes far beyond such

            situations.

  182. Students will undoubtedly be swayed from filing formal complaints knowing respondents

            are effectively free to speak and write about anything and everything related to an

            investigation with impunity. The Final Rule thus provides harassers with clear incentives

            to undertake intimidation campaigns given that in the absence of a formal complaint, the

            Final Rule also prohibits schools from disciplining a harasser in any way.

  183. Although the Department claims that “that the retaliation provision in these final

            regulations provides clearer, more robust protections than the recommendations in any of

            the Department’s past guidance documents,”238 it instead does the opposite. This provision

            creates confusion because it is inconsistent with Supreme Court precedent in addressing

            retaliation and limits when schools can address retaliation against complainants and




238
      Id.



                                                      76
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 77 of 100




        witnesses. Given the totality of the Department’s changes to Title IX enforcement, which

        provide greater protections for respondents over complainants, schools will be less likely

        to address retaliatory intimidation or harassment campaigns from respondents and their

        friends out of fear of violating their First Amendment rights.

  184. In addition, § 106.71(b)(2) allows schools to discipline survivors for making a “materially

        false statement in bad faith” without it being considered retaliation under Title IX, as long

        as the decision to discipline is not based solely on the outcome of an investigation.

  185. The threat of discipline if a school determines an accusation is “false” will deter many

        survivors from coming forward to ask for help or initiate an investigation. This provision

        will especially harm women and girls of color (particularly Black girls who already face

        discriminatory discipline239), pregnant and parenting students, LGBTQ students, and

        students with disabilities, who are already more likely to be disbelieved and blamed due to

        rape myths and stereotypes that label them as more promiscuous, aggressive, and/or less

        credible.

  186. The Department provided no indication in the Proposed Rule that it would create new Title

        IX provisions on retaliation and did not give the public adequate notice and opportunity to

        comment.

     The Final Rule Purports to Preempt State and Local Laws That Provide Greater
  Protections Against Sex-Based Harassment, and the Proposed Rule Gave No Notice That
                      This Harmful Provision Was Being Considered.

  187. The Final Rule also includes for the first time a provision on preemption.240




239
    U.S. Dep’t of Educ., Office for Civil Rights, 2015-16 Civil Rights Data Collection: School Climate and Safety
Report (2018), https://www2.ed.gov/about/offices/list/ocr/docs/school-climate-and-safety.pdf.
240
    § 106.6(h).



                                                        77
       Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 78 of 100




188. Under Section 106.6(h), the Final Rule preempts any state or local law to the extent that

      there is a conflict. This means that even if schools are required by state or local law to

      provide stronger protections for victims of sex-based harassment, they will be prohibited

      from doing so to the extent that such protections conflict with the Final Rule.

189. For example, state and local laws that require schools to investigate complaints of sex-

      based harassment that: (i) fall short of the Final Rule’s narrow definition of harassment,

      (ii) occur outside of a school program or activity or in a school program or activity outside

      of the United States, or (iii) are filed by a complainant who is no longer participating in the

      school’s program or activity are purportedly preempted by the Final Rule.

190. Even if a complainant is able to survive the Final Rule’s stringent dismissal rules and is

      able to initiate a Title IX investigation, their school will be prohibited from following state

      or local laws providing certain types of protections in investigation procedures. For

      example, schools will be prohibited from: (i) making no presumptions about the

      respondent’s responsibility, (ii) allowing parties in higher education to ask questions of

      each other through a neutral third party, (iii) allowing parties and witnesses in

      postsecondary proceedings to submit written or oral evidence without being subjected to

      cross-examination at a live hearing, (iv) excluding cross-examination questions that are

      misleading or unduly prejudicial or that relate to a complainant’s “dating or romantic”

      history, or (v) applying a preponderance of the evidence standard in student investigations

      where staff investigations are required by a collective bargaining agreement to use a more

      burdensome standard.

191. By creating a ceiling instead of a floor on what Title IX protections are available to students

      and employees against sex-based harassment, the Final Rule radically departs from the



                                                78
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 79 of 100




     longstanding interpretations of Title IX and other federal civil rights laws, as providing

     merely a floor upon which states and local governments are able to create additional

     protections.

192. The Department provided no indication that it would create a new Title IX provision on

     preemption and did not give the public, including schools, states, and local governments,

     adequate notice and opportunity to comment.

 THE CHALLENGED PROVISIONS WILL FRUSTRATE PLAINTIFFS’ MISSIONS
          AND FORCE THE DIVERSION OF THEIR RESOURCES

193. VRLC provides legal services to help restore victims’ lives after experiencing sex-based

     violence, including sexual assault survivors who have experienced domestic violence,

     dating violence, and stalking. VRLC’s services ensure that survivors can stay in school;

     protect their privileged and confidential mental health, medical and education records;

     preserve their employment; maintain their safe housing; secure their immigration status;

     and swiftly access victim compensation and other benefits. As part of its work, VRLC

     provides legal services and/or facilitates the provision of legal services to students who

     have experienced sexual violence. With almost 50% of VRLC’s clients under the age of

     24, a substantial portion of its practice is providing education-related legal consultation and

     representation. VRLC attorneys represent victims to communicate effectively with school

     administrators, acquire interim measures to secure their education while investigations are

     pending, prepare for and attend disciplinary hearings, file appeals, and if necessary, file

     complaints with OCR.

194. VRLC brings this action on its own behalf because, as detailed below, the Final Rule

     concretely frustrates its mission and purpose by (among other things) (i) requiring




                                               79
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 80 of 100




      resource-intensive efforts that impede its daily operations, (ii) impairing its mission of

      providing legal assistance to survivors of sex-based harassment, (iii) limiting the efficacy

      of available avenues of redress for the population it seeks to serve, and (iv) otherwise

      directly conflicting with, impairing, and frustrating VRLC’s organizational mission and

      priorities.

195. The Final Rule also requires VRLC to divert its resources to combat the harmful effects of

      the Rule. For example, VRLC’s staff attorneys have spent additional time advising

      survivors who anticipate their case will be dismissed if they wait to return to campus after

      the implementation of the Final Rule, and VRLC’s staff attorneys have had to attend

      additional trainings provided by other organizations to understand the applicability of the

      rules. VRLC has also had to divert staff resources to update its public-facing materials,

      including training curricula and online guides. In addition, VRLC has specifically created

      materials to aid preK-12 student survivors and parents, school districts and education

      attorneys in maintaining as many trauma-informed practices as possible under the Final

      Rule.

196. VRLC has also had to increase the technical assistance it provides to campus administrators

      and education attorneys, including increasing the number of trainings to Massachusetts law

      enforcement, SARTs, SANE, and advocates on the Final Rule about the impact on campus

      sexual assault victims, and spending more time advising attorneys regarding the impact of

      the Final Rule on their cases.     VRLC has also diverted staff resources on existing

      collaborations with higher education institutions to help them modify existing policies to

      comply with the Final Rule (this is in addition to VRLC staff time spent on the initial

      review of policies).



                                              80
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 81 of 100




197. As a result of the Final Rule, VRLC anticipates it will take double the amount of

     preparation time for staff attorneys to prepare for an investigation that includes a lengthy

     live hearing and cross-examination, thus reducing the overall number of survivors VRLC

     can represent.

198. After the Department’s issued interim guidance revising Title IX’s sex-based harassment

     policy in 2017, VRLC saw immediate and detrimental impacts to its mission and

     operational activities. VRLC is confident it will experience the same, if not more drastic,

     consequences from the Department’s haphazard changes. For example, as a result of the

     2017 Guidance, victims of sexual assault and other sex-based harassment were less willing

     to report their experiences to school authorities, impairing VRLC’s ability to achieve its

     mission. VRLC saw an immediate chilling effect evidenced by a decline in the number of

     victims willing to pursue their school’s Title IX complaint resolution process. The Final

     Rule will likewise make it less likely for VRLC clients to engage in the campus process

     due to, among other particulars, the inappropriately narrow definition of “sexual

     harassment,” the requirement of live hearings and direct cross-examination of victims, and

     an inappropriate and unequal standard of evidence that unfairly burdens survivors and

     makes findings of responsibility for sexual assault and other sex-based harassment more

     onerous. VRLC has seen that survivors are considering a “now or never” approach to

     bringing a complaint, exacerbated by either not being close to on-campus counseling or by

     hiding information from family members who do not know about their experience of sexual

     violence. Accordingly, there will inevitably be a decline in the number of victims willing

     to file complaints with the Department of Education alleging violations of Title IX by their

     schools and/or cooperate with the Department of Justice on pending investigations. Such



                                             81
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 82 of 100




     declines in reporting and hesitance to participate in the grievance process either through

     educational institutions or at the Department of Education directly threaten and frustrate

     VRLC’s mission and purpose.

199. In addition to chilling and discouraging victims of sex-based harassment from seeking

     justice under Title IX, whether through their school or the Department of Education, the

     Final Rule will make it difficult for VRLC to provide appropriate legal counsel to its

     clients, leading to further reductions in reporting.

200. In cases where an individual proceeds with a complaint to their school, VRLC’s mission is

     frustrated given the nature of the Final Rule. In particular, the Final Rule makes it more

     difficult for VRLC to accomplish its mission of obtaining justice for survivors of sex-based

     harassment because it makes beneficial outcomes less likely and because even where those

     outcomes remain available, success will take more time and effort. In addition, because

     the Final Rule allows schools to resolve reports of sex-based harassment without any clear

     timeframe and even delay investigations for an unspecified period when there is an ongoing

     parallel criminal investigation, educational institutions are unlikely to respond promptly to

     VRLC’s clients’ complaints. This trend requires VRLC to spend additional staff time and

     resources that it has not had in the past in attempting to reach school officials concerning

     its clients’ complaints.

201. VRLC has also had to devote staff time to reviewing and understanding the Final Rule in

     order to advise clients in ongoing campus investigations and advocate effectively on their

     behalf. This use of time has decreased the amount of time available to provide legal

     services, including work on ongoing litigation.




                                               82
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 83 of 100




202. ERA furthers its mission through engaging in public education efforts as well as policy

     reform and legislative advocacy; providing free legal information and counseling; and

     litigating cases involving issues of gender discrimination in employment and education at

     all stages, from the administrative process to the United States Supreme Court. ERA has

     a long history of pursuing gender justice and equal opportunity for women and girls in

     education and has litigated a number of important precedent-setting cases, including Doe

     v. Petaluma City School District, 54 F.3d 1447 (9th Cir. 1995), which established that a

     school can be sued for sex discrimination under Title IX when it fails to address student-

     on-student sex-based harassment, and Mansourian v. Regents of the Univ. of Cal., 602 F.3d

     957 (2010), which established a university violated Title IX by reducing collegiate athletic

     opportunities for all women. ERA has participated as amicus curiae in scores of state and

     federal cases involving the interpretation and application of procedural rules and civil

     rights laws that have an impact on access to justice and economic opportunity for women

     and girls.   Through its Advice and Counseling program, ERA also provides free

     information and assists individuals on matters relating to sex discrimination at work and in

     school. As part of its mission, ERA counsels and represents individuals who have been

     victims of sexual assault and other sex-based harassment in matters pursuant to Title IX.

203. ERA brings this action on its own behalf because the Final Rule (i) requires resource-

     intensive efforts that divert resources from its daily operations; (ii) limits the efficacy of

     available avenues of redress to ERA’s clients and others it serves; (iii) increases the costs

     ERA bears in its work on behalf of student victims of sex-based harassment; and (iv)

     otherwise directly conflicts with, impairs, and frustrates ERA’s organizational mission and

     programmatic priorities.



                                              83
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 84 of 100




204. Since the issuance of this Final Rule, ERA has diverted significant staff resources to

      reading, learning, analyzing, and understanding the changes to the Title IX regulations.

205. ERA has begun updating both internal and public-facing resources to reflect the changes

      from the Final Rule. These resources include training materials, advocacy guides, and

      know-your-rights guidance. ERA has also had to prepare and modify legislative trainings

      in California to include education regarding the effects of the Final Rule, thereby diverting

      resources away from other educational efforts and frustrating ERA’s mission.

206. ERA has had to expand its Pro Bono Attorney Network to recruit more attorneys to address

      and mitigate the harms of the Final Rule to victims of sex-based harassment. As a result,

      ERA has been forced to overhaul its training program to educate new Pro Bono attorneys

      and retrain existing attorneys on the impact of the Final Rule. ERA also anticipates that it

      will be more difficult to recruit pro bono attorneys to represent complainant students in

      Title IX proceedings with their schools, because—regardless of whether the complainants

      are eligible for monetary compensation—there will be a long and difficult road for students

      to vindicate their civil rights.

207. In addition to training its own staff attorneys, ERA has also had to increase and modify the

      technical assistance it provides to educational institutions, student organizations, and

      attorneys. Prior to the Final Rule, ERA provided consulting services and could take on

      new work. Now, ERA is fielding requests to educate and inform on the impact of the Final

      Rule, rather than advocate for its clients.

208. ERA has diverted staff resources from existing collaborations with preK-12 and

      postsecondary institutions to help modify schools’ existing policies to comply with the

      Final Rule.    ERA is currently engaged in two large-scale, multi-year programmatic



                                                84
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 85 of 100




     collaborations, one with the Sacramento Unified School District that serves over 40,000

     preK-12 students, and another with a post-graduate research institution with locations in

     two states. In each collaboration, ERA works with the institution to design and implement

     improved Title IX policies and trainings and to conduct climate surveys to assess

     improvements. ERA recently added COVID-19 guidance to this portfolio. The goal of

     this programmatic work is to improve protections for students against sex-based

     harassment. For one of these initiatives, ERA had completed its intensive policy and

     training work and was ready to hand off the implementation to the educators and

     administrators at the institution, while remaining available in an advisory capacity. Due to

     the Final Rule, however, ERA has been forced to abandon the current drafts of Title IX

     policies and training materials. Senior ERA staff will have to redo work that was near

     completion to account for the numerous Final Rule changes, setting the programmatic work

     back by nearly eighteen months in the case of the collaboration with the research institute.

     Not only has the Final Rule required ERA to divert resources away from other aspects of

     its programmatic work with these institutions, it has frustrated the mission of these

     collaborative partnerships by prohibiting ERA from engaging in the additional aspects of

     the programmatic collaboration that directly benefit students, including promoting women

     in the academic sciences environment, changing reward incentives and disciplinary

     structures, incorporating student involvement, and analyzing results of climate surveys and

     advising these institutions on how to respond.

209. ERA will undoubtedly expend additional resources over and above what it otherwise would

     to counteract the effects of the Final Rule. For example, ERA will have no choice but to

     continue diverting staff time and resources away from core programmatic activities, such



                                             85
       Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 86 of 100




      as litigating employment-related civil rights enforcement cases and cases involving Title

      IX enforcement that do not relate to sex-based harassment in schools, to step up its efforts

      to assist student victims of sex-based harassment in obtaining redress. Specifically, since

      the issuance of the Final Rule, when faced with questions about resource allocation and

      staffing, ERA has been forced to prioritize Title IX services. ERA has been forced to

      completely shut down its employment advice and counseling program reserved for Title

      VII complaints in order to field inquiries regarding the Final Rule. ERA has had to limit

      the program to Title IX matters. Where ERA formerly pursued five or six employment-

      discrimination cases each year, it now may only have the resources to pursue two.

      Additionally, of ERA’s six attorneys, three now do Title IX work full time, a significant

      increase over the past two years, and ERA has recently added a fellow to focus solely on

      Title IX matters for LGBTQ students.

210. Legal Voice furthers its mission by participating in pro bono litigation services, legislative

      advocacy, and the provision of legal information and education. Legal Voice focuses on

      impact litigation and in particular works to support the communities most impacted by sex-

      based discrimination: women of color, LGBTQ and gender-nonconforming individuals,

      and immigrants. Legal Voice has served nearly 300 clients since 1978 through both direct

      representation and amicus support.

211. Legal Voice has provided pro bono representation in eight cases specifically related to Title

      IX in preK-12 schools and higher education. Two of those cases involved direct

      representation of sexual assault survivors.

212. As legislative advocates, Legal Voice has worked with Washington state legislators to

      codify additional protections for student survivors of sexual assault. For example, in the



                                               86
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 87 of 100




     2019 legislative session, Legal Voice successfully lobbied to ease the requirements to

     obtain a sexual assault protection order. In addition, Legal Voice crafted a bill that would

     have created a joint legislative task force on sexual violence in higher education, including

     Title IX protections and compliance.       In the 2020 legislative session, Legal Voice

     successfully led efforts on a bill that imposes additional requirements on postsecondary

     educational institutions in their investigations of sexual misconduct. For each of these

     initiatives, Legal Voice provided testimony, drafted legislative language, and organized

     stakeholders.

213. Legal Voice brings this action on its own behalf because the Final Rule (i) requires

     resource-intensive efforts that divert resources from its daily operations; (ii) limits the

     efficacy of available avenues of redress to Legal Voice’s clients and others it serves; (iii)

     increases the costs Legal Voice bears in its work on behalf of student victims of sex-based

     harassment; and (iv) otherwise directly conflicts with, impairs, and frustrates Legal Voice’s

     organizational mission and programmatic priorities.

214. Legal Voice has had to divert time and resources to reviewing the Final Rule and updating

     its Know Your Rights materials for Washington, Idaho and Alaska. As a result, Legal

     Voice has been hindered in its ability to provide legal advice, technical assistance, and

     representation to student victims of sex-based harassment. This time would have otherwise

     been spent working on existing matters and ongoing litigation.

215. Legal Voice also expects to divert resources to providing increased technical assistance

     and education to students and educational institutions regarding the applicability of the

     Final Rule to pending and future Title IX cases, given the uncertainty in this area. Legal

     Voice also expects to divert additional resources to legislative advocacy to codifying



                                              87
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 88 of 100




     protections under Title IX at the state level, because in the previous year, changes were

     contemplated but stakeholders decided to wait until the Final Rule was issued. As a result,

     Legal Voice will have fewer resources to devote to litigation because of its staffing

     capacity.

216. CAASE furthers its mission by creating and facilitating educational curricula to empower

     high-school students to end sex-based harassment in the Chicagoland area, as well as

     Illinois-wide and nation-wide.

217. CAASE furthers its mission by advocating for systemic reforms that provide support for

     and expand options for survivors of sexual harm and that provide for appropriate

     accountability for offenders -- both individual and institutional. CAASE does this via

     legislative actions, community engagement and education, coalition-building, and

     participating in strategic criminal legal system convenings.

218. CAASE furthers its mission by providing legal representation for survivors of sex-based

     harassment in civil litigation, as victims’ rights representatives in the criminal justice

     system, and as advocates for public policies that increase the efficacy of criminal and civil

     laws pertaining to sex-based harassment. Among its cases, CAASE represents students

     over the age of 13 who have survived sex-based harassment and need support to continue

     their education, including navigating the Title IX complaint process.

219. CAASE furthers its mission through community engagement by centering communities

     most impacted by sexual harm. CAASE provides platforms for survivors to share their

     experiences and expertise which shapes our work, educates the public, and raises

     awareness.




                                              88
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 89 of 100




220. CAASE brings this action because the final rule (i) requires resource-intensive efforts that

      divert resources from CAASE’s daily operations; (ii) limits the efficacy of available

      avenues of redress to CAASE’s student clients; (iii) otherwise directly conflicts with,

      impairs, and frustrates CAASE’s organizational mission and programmatic priorities; and

      (iv) likely conflicts with case law and impairs CAASE’s ability to advise its clients.

221. Since the issuance of the Final Rule, members of CAASE’s Legal Department have had to

      shift much of their focus away from directly representing clients, because they are required

      to assess the potential impact of the Final Rule on existing and potential future cases. They

      have also been forced to forgo important projects to devote time to preparing and giving

      Know Your Rights presentations and drafting collateral materials to spread awareness of

      these issues. The members of the Legal Department have had to dedicate time to plan for

      how best to support and represent their clients in their cases once schools have modified

      their policies, and they will need to continue to spend significant time doing research and

      communicating with schools in order to stay up to date on when and in what ways they are

      making changes in order to be in accordance with the Final Rule.

222. CAASE’s Legal, Community Engagement, and Policy departments have also had to delay

      the development of a Restorative Justice program because the necessary resources are

      currently tied up in these efforts to fully understand and be prepared to provide expert

      assistance regarding the Title IX regulations.

223. CAASE’s Community Engagement and Policy departments have also had to delay the

      development of a project designed to bring gender justice advocates and criminal justice

      reform advocates together to discuss shared goals and to build solidarity and community.




                                               89
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 90 of 100




224. Since the issuance of the final rule, CAASE’s Community Engagement Department has

     had to shift focus away from building a survivor advisory board and building connections

     with individuals who have experienced sexual violence on the southside of Chicago, to

     building relationships and connections with student survivors. The members of the

     Community Engagement Department have had to plan and develop new outreach and

     collateral as a result of the new regulations, shifting time away from other opportunities

     and projects. They have had to spend time arranging and attending meetings with school

     employees and students in order to discuss what the new regulations mean and how both

     students and staff can respond.

225. CAASE’s Policy Department has spent a substantial amount of time analyzing the new rule

     and comparing it to previous guidance, current laws in Illinois, and current bills in

     formation in Illinois. The members of this department have dedicated significant time and

     resources to sorting out potential and confirmed conflicts of law, trying to determine what

     schools will do in response to the new regulations, and updating documents and written

     collateral. They have had to shift focus from passing other bills related to crime victims’

     rights, rape kit expansion, workplace harassment and violence, and the sex offender

     registry in order to work on state-specific legislation to ensure the new regulations do not

     undermine the ability of student victims of sex-based harassment to maintain or achieve

     access to education. The Policy Department has also pulled back from nearly all workplace

     advocacy efforts, among other projects, in order to focus on and address this issue. Because

     these preemption issues were not explained in the Proposed Rule, CAASE has been forced

     to assess these issues on short notice after the publication of the Final Rule.




                                              90
      Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 91 of 100




226. The members of CAASE’s Prevention Department have spent an enormous amount of time

     reading and analyzing the regulations and associated literature. In order to do that, they

     have had to divert time from supporting and responding to the abrupt shift towards digital

     e-learning resulting from the global pandemic. They have also spent time fielding questions

     from faculty from higher education institutions about the regulations and how to put

     pressure on their school administrators to respond appropriately.

227. CAASE’s Communications Department has had to divert time away from its normal

     operations in order to take meetings with other departments, develop messaging around

     this issue, and ensure reporters are educated about the distinctions between the national

     impact and the local, Illinois-specific impact of these regulations. This includes: spending

     time writing content, keeping media contacts informed about issues and preparing relevant

     CAASE staff for story-specific interviews, and developing/implementing a social media

     campaign about the changes focused on target populations. The regulations have also

     delayed the executions of other planned projects, including the re-launch of CAASE.org.

228. All departments at CAASE will undoubtedly have no choice but to continue to expend

     substantial resources in order to counteract the effects of the new regulations at the expense

     of their other projects, activities, and responsibilities.

229. In addition to diverting Plaintiffs’ resources and frustrating Plaintiffs’ missions, the

     Department’s discriminatory motivation underlying the Final Rule also harms women and

     girls—including Plaintiffs’ clients—who are hindered in bringing their own claims to

     challenge the Final Rule.




                                                91
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 92 of 100




                                        CLAIMS FOR RELIEF

                                              COUNT ONE

                          Administrative Procedure Act – Not in Accordance with Law

  230. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

           paragraphs of this Complaint.

  231. Under the APA, a court must “set aside agency action” that is “not in accordance with

           law.”241

  232. Congress crafted Title IX’s prohibition on sex discrimination in education programs and

           activities receiving federal financial assistance to promote equal educational access for

           girls and women. Sexual harassment is recognized as a barrier to such access, and sexual

           assault is the most extreme form of sexual harassment. The Department of Education—the

           administrative agency tasked with enforcement of Title IX’s civil rights provisions—is

           responsible for ensuring that schools that receive federal funding are acting to prevent and

           address sexual harassment through prompt and effective remedial measures.

  233. Until 2017, the Department of Education recognized that sex-based harassment can limit

           or deny students’ ability to participate in or benefit from educational opportunities, and the

           Department’s Title IX regulations and guidance documents represented good-faith

           attempts to reduce sex-based harassment in educational institutions. The Final Rule

           represents a complete departure from established practice and procedure regulating

           educational institutions. It will undermine Title IX’s unequivocal and long-standing

           purpose to prevent and redress sex discrimination in schools, by eliminating protections

           for victims of sex-based harassment, imposing procedural requirements that will


241
      5 U.S.C. § 706(2)(A).



                                                    92
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 93 of 100




         discourage victims from reporting, and permitting schools to respond in ways that will re-

         traumatize victims and make justice more elusive. The Final Rule is contrary to the text

         and purpose of Title IX, the Department’s own regulations, and Supreme Court precedent.

  234. Sections       106.30,     106.44(a),     106.45(b)(1)(iv),       106.45(b)(1)(v),      106.45(b)(1)(vii),

         106.45(b)(3)(i), 106.45(b)(3)(ii), 106.45(b)(5)(iii), 106.45(b)(6)(i), 106.45(b)(6)(ii),

         106.6(h), 106.71(b)(1), and 106.71(b)(2) of the Final Rule are therefore “not in accordance

         with law” under the APA and should be vacated.

                                                 COUNT TWO

                            Administrative Procedure Act – Arbitrary and Capricious

  235. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

         paragraphs of this Complaint.

  236. The APA provides that a court must “hold unlawful and set aside” agency action that is

         “arbitrary, capricious, [or] an abuse of discretion.”242 Under State Farm, the touchstone of

         “arbitrary and capricious” review under the APA is “reasoned decisionmaking.”243

  237. The Department’s justifications for its decision runs counter to the evidence before the

         agency, relies on factors Congress did not intend for the agency to consider, is inconsistent

         with federal law and Supreme Court precedent, and disregards material facts and evidence.

  238. The Department’s release of the Final Rule of over 2000 pages in the midst of the COVID-

         19 pandemic in May, 2020, with a compliance requirement for educational institutions set

         for August 14, 2020, is contrary to established practice and clearly unreasonable.244 There


242
    5 U.S.C. § 706(2)(A).
243
    Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 43 (1983).
244
    By contrast, when the Campus SaVE Act was signed into law in March 2013, it provided one year for its
effective date, and the implementing regulations were effective on July 1, 2015. This was a reasonable timeframe
for recipient schools to create and implement their own policies in the most effective manner.



                                                         93
          Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 94 of 100




         is no emergency requiring schools to suddenly depart from protecting students from sexual

         assault.

  239. The Department has therefore failed to provide a reasoned explanation for its decisions and

         Sections     106.30,     106.44(a),    106.45(b)(1)(iv),   106.45(b)(1)(v),   106.45(b)(1)(vii),

         106.45(b)(3)(i), 106.45(b)(3)(ii), 106.45(b)(5)(iii), 106.45(b)(6)(i), 106.45(b)(6)(ii),

         106.6(h), 106.71(b)(1), and 106.71(b)(2) of the Final Rule are therefore arbitrary and

         capricious.245

                                               COUNT THREE

                     Administrative Procedure Act – Excess of Statutory Jurisdiction

  240. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

         paragraphs of this Complaint.

  241. The APA provides that a reviewing court shall set aside any agency action “in excess of

         statutory jurisdiction, authority, or limitations, or short of statutory right.”246

  242. Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

         excluded from participation in, be denied the benefits of, or be subjected to discrimination

         under any education program or activity receiving Federal financial assistance.”247 Courts

         and federal agencies have long recognized that sexual harassment and other sex-based

         harassment is sex discrimination, thereby requiring recipients to take steps to ensure that

         victims are not excluded from participating in, be denied benefits of, or subjected to

         discrimination in educational programs or activities because of experiencing such

         harassment. The Department “is authorized and directed to effectuate the provisions of


245
    State Farm, 463 U.S. at 43.
246
    5 U.S.C. § 706(2)(C).
247
    20 U.S.C. § 1681(a).



                                                      94
            Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 95 of 100




           section 1681 of this title with respect to such program or activity by issuing rules,

           regulations, or orders of general applicability which shall be consistent with achievement

           of the objectives of the statute.”248

  243. It exceeds Title IX’s nondiscrimination mandate for the Department to issue regulations

           that require schools not to protect students against sex discrimination. Yet the Final Rule

           requires schools to dismiss certain types of complaints of sex discrimination, thereby

           requiring schools to violate students’ and employees’ rights under Title IX. It further

           exceeds Title IX’s nondiscrimination mandate to include respondents in the prohibition of

           sex discrimination in a statute designed to protect the civil rights of complainants.

  244. Nor is the Department authorized under Title IX to issue regulations that provide special

           protections to respondents in sex-based harassment investigations that are inequitable and

           unfair to victims of such misconduct. This will discourage victims of sex-based harassment

           from coming forward, thereby harming schools’ ability to create safe and inclusive learning

           environments and protect students from sex discrimination. The selective protections for

           respondents and burdensome procedures for victims is contrary to the letter and purpose of

           Title IX.

  245. Furthermore, the Clery Act supersedes the Department’s Final Rule on key provisions

           concerning victims’ rights and conduct proceedings. Because Congress has spoken on

           these statutory interpretations, to the extent the Final Rule is inconsistent with the Clery

           Act, the Final Rule must be vacated.




248
      20 U.S.C. § 1682.




                                                    95
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 96 of 100




  246. Therefore, the Department has failed to effectuate Title IX’s anti-discrimination mandate

        and has “gone beyond what Congress has permitted it to do.”249 Thus, sections 106.30,

        106.45(b)(1)(iv), 106.45(b)(3), 106.45(b)(6)(i), 106.71(b)(1), and 106.71(b)(2) of the Final

        Rule are in excess of statutory authority and must be vacated.

                                               COUNT FOUR

        Administrative Procedure Act – Without Observance of Procedure Required by Law

  247. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

        paragraphs of this Complaint.

  248. The APA requires that a notice of proposed rulemaking contain “either the terms or

        substance of the proposed rule or a description of the subjects and issues involved.”250

        Courts “have generally interpreted this to mean that the final rule [an] agency adopts must

        be a logical outgrowth of the rule proposed.”251 “A final rule is a logical outgrowth of the

        proposed rule only if interested parties should have anticipated that the change was

        possible, and thus reasonably should have filed their comments on the subject during the

        notice-and-comment period.”252

  249. The Final Rule contains several provisions that were not identified, described, or otherwise

        included in the Proposed Rule, including the following: (i) the requirement that recipients

        dismiss complaints if the victim graduated, transferred, or dropped out; (ii) the provision

        allowing schools to dismiss complaints if the respondent graduated, transferred, or retired;



249
    City of Arlington v. FCC, 569 U.S. 290, 298 (2013).
250
    5 U.S.C. § 553(b)(3).
251
    Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158 (2007) (internal citations omitted).
252
    Daimler Trucks North America LLC, v. Envtl. Prot. Agency, 737 F.3d 95, 100 (D.C. Cir. 2013) (citations
omitted).




                                                        96
             Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 97 of 100




            (iii) the sweeping exclusion of relevant evidence and testimony; (iv) the retaliation

            provision and; (v) the preemption provision. The Department “did not propose, and offered

            no indicating that it was contemplating” these provisions.253 Based on the Proposed Rule,

            the public could not have anticipated the need to comment on these topics. The Department

            therefore failed to provide adequate notice and opportunity to comment on the proposed

            rulemaking, in violation of the APA, 5 U.S.C. § 706(2)(D). The Final Rule must be

            vacated.

  250. Additionally, the Final Rule’s regulatory impact analysis did not sufficiently justify the

            costs and benefits of the rulemaking, thus evading the APA’s critical procedural protections

            that ensure agency regulations are warranted and evidence-based.

  251. Sections 106.30, 106.45(b)(3)(ii), 106.45(b)(6)(i), 106.6(h), and 106.71(b)(1) of the Final

            Rule therefore violate the APA because they were promulgated without observance of

            procedure required by law.

                                              COUNT FIVE

                       Violation of the Equal Protection Guarantee of the Fifth Amendment

  252. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

            paragraphs of this Complaint.

  253. The Due Process Clause of the Fifth Amendment to the United States Constitution forbids

            the federal government from denying equal protection of the laws, including by

            discriminating on the basis of sex.




253
      Id. at 100.



                                                    97
        Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 98 of 100




 254. In issuing the Final Rule, Defendants were motivated, at least in part, by their

       discriminatory—and baseless—gender stereotype that many women and girls lack

       credibility with regard to sex-based harassment. This stereotype includes the perception

       that women and girls who report sexual harassment misunderstood a harmless romantic

       advance and that those who report sexual violence often are either lying or have regret

       about a consensual sexual encounter. The Department’s decision to single out sex-based

       harassment for uniquely burdensome and inequitable procedures is evidence of their intent

       to discriminate based on sex.

 255. The statements and actions of Secretary DeVos and others in the administration, as well as

       the circumstances under which the Final Rule was issued, further demonstrate that

       Defendants issued the Final Rule knowing it would have a disparate impact on women,

       who constitute the overwhelming majority of sex-based harassment survivors, by reducing

       federal protections for victims of sex-based harassment. They took this action not despite

       this impact on women and girls, but because of it.

 256. Sections     106.30,   106.44(a),    106.45(b)(1)(iv),    106.45(b)(1)(v),    106.45(b)(1)(vii),

       106.45(b)(3)(i), 106.45(b)(3)(ii), 106.45(b)(5)(iii), 106.45(b)(6)(i), 106.45(b)(6)(ii),

       106.6(h), 106.71(b)(1), and 106.71(b)(2) of the Final Rule therefore violate the Equal

       Protection guarantee of the Fifth Amendment to the U.S. Constitution.

                                     PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court:

   1. Declare that the Final Rule is arbitrary, capricious, an abuse of discretion, or otherwise not

       in accordance with law; in excess of statutory jurisdiction, authority, or limitations, or short

       of statutory right; and without observance of procedure required by law within the meaning



                                                 98
         Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 99 of 100




         of 5 U.S.C. § 706(2)(A), (C), and (D); and in violation of the Fifth Amendment’s equal

         protection guarantee;

   2. Vacate and set aside the Final Rule;

   3. Stay the effective date of the Final Rule pursuant to 5 U.S.C. § 705;

   4. Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’ fees,

         pursuant to 28 U.S.C. § 2412; and

   5. Grant other such relief as this Court may deem proper.




Dated:         June 10, 2020                 Respectfully submitted,



                                             By:
                                                    Julie O’Neill
                                                    Natalie A. Fleming Nolen*
                                                    David A. Newman*
                                                    Vanshika Vij*
                                                    Caitlin A. Crujido*
                                                    Robin A. Smith*
                                                    Morrison & Foerster LLP
                                                    2000 Pennsylvania Ave., NW, Suite 6000
                                                    Washington, DC 20006-1888
                                                    Telephone: 202.887.1500

                                                    Emily Martin*
                                                    Neena Chaudhry*
                                                    Sunu Chandy*
                                                    Shiwali G. Patel*
                                                    Elizabeth Tang*
                                                    National Women’s Law Center
                                                    11 Dupont Circle, NW, Suite 800
                                                    Washington, DC 20036
                                                    Telephone: 202.588.5180




                                               99
Case 1:20-cv-11104-JGD Document 1 Filed 06/10/20 Page 100 of 100




                                    Diane L. Rosenfeld**
                                    Attorney at Law
                                    Mass. Bar Number 668275
                                    Cambridge, MA 02138

                                    Attorneys for Plaintiffs
                                    Victim Rights Law Center
                                    Equal Rights Advocates
                                    Legal Voice
                                    Chicago Alliance Against Sexual
                                    Exploitation

                                    * motion for admission pro hac vice
                                    forthcoming
                                    **motion for admission to U.S. District
                                    Court for District of Massachusetts
                                    forthcoming




                              100
